                        Case 20-11177-KBO                  Doc 547         Filed 08/25/20           Page 1 of 50



                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

                                                                               )
          In re:                                                               )     Chapter 11
                                                                               )
          AKORN, INC., et al.,1                                                )     Case No. 20-11177 (KBO)
                                                                               )
                           Debtors.                                            )     (Jointly Administered)
                                                                               )

                                           MODIFIED JOINT CHAPTER 11 PLAN OF
                                          AKORN, INC. AND ITS DEBTOR AFFILIATES

                          NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER,
                         ACCEPTANCE, COMMITMENT, OR LEGALLY BINDING OBLIGATION
                      OF THE DEBTORS OR ANY OTHER PARTY IN INTEREST, AND THIS PLAN IS
                   SUBJECT TO APPROVAL BY THE BANKRUPTCY COURT AND OTHER CUSTOMARY
                   CONDITIONS. THIS PLAN IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES.

Patrick J. Nash, Jr., P.C. (admitted pro hac vice)                        Paul N. Heath (No. 3704)
Gregory F. Pesce (admitted pro hac vice)                                  Amanda R. Steele (No. 5530)
Christopher M. Hayes (admitted pro hac vice)                              Zachary I. Shapiro (No. 5103)
KIRKLAND & ELLIS LLP                                                      Brett M. Haywood (No. 6166)
KIRKLAND & ELLIS INTERNATIONAL LLP                                        RICHARDS, LAYTON & FINGER, PA
300 North LaSalle Street                                                  One Rodney Square
Chicago, Illinois 60654                                                   920 N. King Street
Telephone:         (312) 862-2000                                         Wilmington, Delaware 19801
Facsimile:         (312) 862-2200                                         Telephone:       (302) 651-7700
E-mail:            patrick.nash@kirkland.com                              Facsimile:        (302) 651-7701
                   gregory.pesce@kirkland.com                             Email:           heath@rlf.com
                   christopher.hayes@kirkland.com                                          steele@rlf.com
                                                                                           shapiro@rlf.com
- and -                                                                                    haywood@rlf.com

Nicole L. Greenblatt, P.C. (admitted pro hac vice)                        Co-Counsel to the Debtors and Debtors in Possession
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022
Telephone:       (212) 446-4800
Facsimile:       (212) 446-4900
E-mail:          nicole.greenblatt@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession



     1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, if
            any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision Research, Inc. (9046);
            Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc.
            (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire
            Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm
            Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address
            is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
                       Case 20-11177-KBO                            Doc 547              Filed 08/25/20                  Page 2 of 50



                                                                 TABLE OF CONTENTS


                                                                          CONTENTS

INTRODUCTION ....................................................................................................................................................... 1

ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
AND GOVERNING LAW .......................................................................................................................................... 1
A.    Defined Terms. ................................................................................................................................................ 1
B.    Rules of Interpretation. .................................................................................................................................. 12
C.    Computation of Time. ................................................................................................................................... 12
D.    Governing Law. ............................................................................................................................................. 13
E.    Reference to Monetary Figures. .................................................................................................................... 13
F.    Controlling Document. .................................................................................................................................. 13

ARTICLE II ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, DIP FACILITY
CLAIMS, AND PRIORITY TAX CLAIMS ........................................................................................................... 13
A.    Administrative Claims. .................................................................................................................................. 13
B.    Professional Compensation. .......................................................................................................................... 14
C.    Priority Tax Claims. ...................................................................................................................................... 15
D.    DIP Facility Claims. ...................................................................................................................................... 15
E.    U.S. Trustee. .................................................................................................................................................. 15

ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .............................. 16
A.    Summary of Classification. ........................................................................................................................... 16
B.    Treatment of Claims and Interests. ................................................................................................................ 16
C.    Special Provision Governing Unimpaired Claims. ........................................................................................ 19
D.    Elimination of Vacant Classes. ..................................................................................................................... 19
E.    Voting Classes; Presumed Acceptance by Non-Voting Classes. .................................................................. 19
F.    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code................................. 19
G.    Subordinated Claims. .................................................................................................................................... 20

ARTICLE IV MEANS FOR IMPLEMENTATION OF THE PLAN .................................................................. 20
A.    General Settlement of Claims........................................................................................................................ 20
B.    The UCC Settlement. .................................................................................................................................... 20
C.    Sources of Plan Consideration. ..................................................................................................................... 20
D.    Restructuring Transactions. ........................................................................................................................... 20
E.    Vesting of Assets. .......................................................................................................................................... 21
F.    Plan Administrator. ....................................................................................................................................... 21
G.    Wind-Down. .................................................................................................................................................. 22
H.    Wind-Down Amount. .................................................................................................................................... 23
I.    Plan Administrator Exculpation, Indemnification, Insurance, and Liability Limitation. .............................. 23
J.    Tax Returns. .................................................................................................................................................. 23
K.    Cancellation of Notes, Instruments, Certificates, and Other Documents. ..................................................... 23
L.    Corporate Action. .......................................................................................................................................... 24
M.    Dissolution of the Board of the Debtors. ....................................................................................................... 24
N.    Release of Liens. ........................................................................................................................................... 24
O.    Effectuating Documents; Further Transactions. ............................................................................................ 24
P.    Exemption from Certain Taxes and Fees. ..................................................................................................... 25
Q.    Causes of Action. .......................................................................................................................................... 25
R.    Closing the Chapter 11 Cases. ....................................................................................................................... 25

ARTICLE V TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ....................... 25
A.    Assumption and Rejection of Executory Contracts and Unexpired Leases. ................................................. 25
B.    Claims Based on Rejection of Executory Contracts or Unexpired Leases. ................................................... 26


                                                                                   i
                       Case 20-11177-KBO                             Doc 547              Filed 08/25/20                    Page 3 of 50



C.           Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ................................................ 26
D.           D&O Policies. ............................................................................................................................................... 27
E.           Modifications, Amendments, Supplements, Restatements, or Other Agreements. ....................................... 27
F.           Reservation of Rights. ................................................................................................................................... 27
G.           Nonoccurrence of Effective Date. ................................................................................................................. 27

ARTICLE VI PROVISIONS GOVERNING DISTRIBUTIONS ......................................................................... 27
A.    Timing and Calculation of Amounts to Be Distributed. ................................................................................ 27
B.    Rights and Powers of the Disbursing Agent. ................................................................................................. 28
C.    Delivery of Distributions and Undeliverable or Unclaimed Distributions. ................................................... 28
D.    Compliance with Tax Requirements/Allocations. ......................................................................................... 30
E.    Allocation of Plan Distributions Between Principal and Interest. ................................................................. 30
F.    Setoffs and Recoupment. ............................................................................................................................... 30
G.    Claims Paid or Payable by Third Parties. ...................................................................................................... 30
H.    Indefeasible Distributions.............................................................................................................................. 31

ARTICLE VII PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
DISPUTED CLAIMS ................................................................................................................................................ 31
A.    Allowance of Claims and Interests. ............................................................................................................... 31
B.    Claims and Interests Administration Responsibilities. .................................................................................. 31
C.    Estimation of Claims and Interests. ............................................................................................................... 32
D.    Adjustment to Claims or Interests without Objection. .................................................................................. 32
E.    Disallowance of Claims................................................................................................................................. 32
F.    Amendments to Claims. ................................................................................................................................ 32
G.    No Distributions Pending Allowance. ........................................................................................................... 33
H.    Distributions After Allowance. ..................................................................................................................... 33
I.    Single Satisfaction of Claims. ....................................................................................................................... 33

ARTICLE VIII SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ...................... 33
A.    Settlement, Compromise, and Release of Claims and Interests. ................................................................... 33
B.    Satisfaction of Claims and Termination of Interests. .................................................................................... 33
C.    Term of Injunctions or Stays. ........................................................................................................................ 34
D.    Release of Liens. ........................................................................................................................................... 34
E.    Releases by the Debtors. ............................................................................................................................... 34
F.    Releases by Holders of Claims and Interests................................................................................................. 35
G.    Exculpation. .................................................................................................................................................. 36
H.    Injunction. ..................................................................................................................................................... 36
I.    Protection Against Discriminatory Treatment. .............................................................................................. 37
J.    Recoupment................................................................................................................................................... 37
K.    Subordination Rights. .................................................................................................................................... 37
L.    Reimbursement or Contribution. ................................................................................................................... 37

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE........... 37
A.    Conditions Precedent to Confirmation. ......................................................................................................... 37
B.    Conditions Precedent to the Effective Date. .................................................................................................. 37
C.    Waiver of Conditions. ................................................................................................................................... 39
D.    Substantial Consummation. ........................................................................................................................... 39
E.    Effect of Non-Occurrence of Conditions to the Effective Date..................................................................... 39

ARTICLE X MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ................................ 39
A.    Modification and Amendments. .................................................................................................................... 39
B.    Effect of Confirmation on Modifications. ..................................................................................................... 40
C.    Revocation or Withdrawal of the Plan. ......................................................................................................... 40




                                                                                     ii
                       Case 20-11177-KBO                            Doc 547               Filed 08/25/20                  Page 4 of 50



ARTICLE XI RETENTION OF JURISDICTION ................................................................................................ 40

ARTICLE XII MISCELLANEOUS PROVISIONS .............................................................................................. 42
A.    Immediate Binding Effect. ............................................................................................................................ 42
B.    Additional Documents. .................................................................................................................................. 42
C.    Payment of Statutory Fees. ............................................................................................................................ 42
D.    Dissolution of Statutory Committees. ........................................................................................................... 42
E.    Reservation of Rights. ................................................................................................................................... 43
F.    Successors and Assigns. ................................................................................................................................ 43
G.    Service of Documents. .................................................................................................................................. 43
H.    Enforcement of Confirmation Order. ............................................................................................................ 44
I.    Term of Injunctions or Stays. ........................................................................................................................ 44
J.    Compensation and Benefits Programs........................................................................................................... 45
K.    Entire Agreement. ......................................................................................................................................... 45
L.    Exhibits. ........................................................................................................................................................ 45
M.    Certain Consent Rights.................................................................................................................................. 45
N.    Nonseverability of Plan Provisions. .............................................................................................................. 45
O.    Votes Solicited in Good Faith. ...................................................................................................................... 46
P.    Waiver. .......................................................................................................................................................... 46




                                                                                   iii
                Case 20-11177-KBO               Doc 547        Filed 08/25/20         Page 5 of 50



                                                  INTRODUCTION

         Capitalized terms used in this chapter 11 plan shall have the meanings set forth in Article I.A. Although
proposed jointly for administrative purposes, the Plan constitutes a separate Plan for each Debtor for the resolution of
outstanding Claims and Interests pursuant to the Bankruptcy Code. Each Debtor is a proponent of the Plan within the
meaning of section 1129 of the Bankruptcy Code. The classifications of Claims and Interests set forth in Article III
of the Plan shall be deemed to apply separately with respect to each Debtor, as applicable. The Plan does not
contemplate substantive consolidation of any of the Debtors. Reference is made to the Disclosure Statement for a
discussion of the Debtors’ history, business, properties and operations, projections, risk factors, a summary and
analysis of the Plan, the Restructuring Transactions, and certain related matters.

                                             ARTICLE I
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings and effect as set forth below.

         1.       “Acquired Entities” means the Debtors acquired by the Purchaser pursuant to the Sale Transaction.

       2.     “Ad Hoc Group Professionals” means Gibson Dunn & Crutcher LLP, Greenhill & Co., LLC, and
Young Conaway Stargatt & Taylor, LLP, in their capacities as advisors to certain Consenting Term Loan Lenders.

          3.       “Administrative Claim” means a Claim against any of the Debtors for costs and expenses of
administration of the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy
Code, including: (a) the actual and necessary costs and expenses incurred on or after the Petition Date until and
including the Effective Date of preserving the Estates; (b) Professional Fee Claims; (c) DIP Facility Claims; and
(d) all fees and charges assessed against the Estates pursuant to section 1930 of chapter 123 of title 28 of the United
States Code.

         4.       “Administrative Claims Bar Date” means the date that is thirty (30) days after the Effective Date,
which is the deadline by which all requests for Administrative Claims (other than Professional Fee Claims) must be
Filed and served on the Debtors.

         5.        “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code. With respect to any
Person that is not a Debtor, the term “Affiliate” shall apply to such Person as if the Person were a Debtor.

         6.       “Akorn Interests” means any Interests in Akorn.

         7.       “Akorn” means Akorn, Inc.

         8.        “Allowed” means, with respect to any Claim against any of the Debtors, except as otherwise
provided herein: (a) a Claim that is evidenced by a Proof of Claim Filed by the Claims Bar Date (or such other date
as agreed by the Debtors pursuant to the Bar Date Order) or a request for payment of an Administrative Claim Filed
by the Administrative Claims Bar Date (or for which Claim a Proof of Claim or request for payment of Administrative
Claim is not or shall not be required to be Filed under the Plan, the Bankruptcy Code, the Bar Date Order, or pursuant
to a Final Order); (b) a Claim that is listed in the Schedules as not contingent, not unliquidated, and not Disputed, and
for which no contrary or superseding Proof of Claim, as applicable, has been timely Filed; or (c) a Claim allowed
pursuant to the Plan or a Final Order; provided that with respect to a Claim described in clauses (a) and (b) above,
such Claim shall be considered Allowed only if and to the extent that, with respect to such Claim, no objection to the
allowance thereof is interposed within the applicable period of time fixed by the Plan, the Bankruptcy Code, the
Bankruptcy Rules, or the Bankruptcy Court or such an objection is so interposed and the Claim has been Allowed by
a Final Order. Notwithstanding anything to the contrary herein, no Claim of any Entity from which property is
recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable



                                                           1
                Case 20-11177-KBO              Doc 547        Filed 08/25/20         Page 6 of 50



under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be deemed Allowed,
unless and until such Entity or transferee has paid the amount, or turned over any such property, for which
such Entity or transferee is liable under sections 522(i), 542, 543, 550, or 553 of the Bankruptcy Code. For the
avoidance of doubt, a Proof of Claim Filed after the Claims Bar Date or a request for payment of an Administrative
Claim Filed after the Administrative Claims Bar Date shall not be Allowed for any purposes whatsoever absent entry
of a Final Order allowing such late-Filed Claim. “Allow” and “Allowing” shall have correlative meanings.

        9.        “Assumed Contracts and Leases List” means the list of those Executory Contracts and Unexpired
Leases not assumed by the Purchaser to be assumed by the Debtors or assumed and assigned by the Debtors to the
Plan Administrator or any other Entity pursuant to the Plan, as the same may be amended, modified, or supplemented
from time to time by the Debtors.

         10.     “Assumed Liabilities” has the meaning set forth in the Sale Transaction Documentation, and shall
include the Purchaser Assumed Claims.

         11.      “Avoidance Actions” means any and all causes of action to avoid a transfer of property or an
obligation incurred by any of the Debtors arising under sections 542, 544, 545, and 547 through and including 553 of
the Bankruptcy Code or other similar or related Law.

        12.      “Ballot” means the form of ballot approved by the Bankruptcy Court and distributed to Holders of
Impaired Claims entitled to vote on the Plan on which is to be indicated the acceptance or rejection of the Plan.

         13.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

         14.      “Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware, or such
other court having jurisdiction over the Chapter 11 Cases, including to the extent of the withdrawal of reference under
28 U.S.C. § 157, the United States District Court for the District of Delaware.

         15.       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by the United
States Supreme Court under section 2075 of title 28 of the United States Code, as applicable to the Chapter 11 Cases,
and the general, local, and chambers rules of the Bankruptcy Court.

        16.      “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of Claim, Including
Requests for Payment under Section 503(B)(9), (II) Setting a Bar Date for the Filing of Proofs of Claim by
Governmental Units, (III) Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,
(IV) Approving the Form and Manner for Filing Proofs of Claim, and (V) Approving Notice of the Bar Dates [Docket
No. 134] (as amended, modified or supplemented from time to time in accordance with the terms thereof).

         17.     “Bidding Procedures Order” means the Order (A) Authorizing and Approving Bidding Procedures,
(B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
(D) Establishing Notice and Procedures for the Assumption and Assignment of Certain Executory Contracts and
Leases, and (E) Granting Related Relief [Docket No. 181] (as amended, modified or supplemented from time to time
in accordance with the terms thereof), which shall be in form and substance reasonably acceptable to the Debtors and
the Required Consenting Term Loan Lenders, consistent with the consent rights under the Restructuring Support
Agreement and the Stalking Horse APA.

         18.      “Bidding Procedures” means the bidding procedures attached as Exhibit 1 to the Bidding Procedures
Order, as such bidding procedures may be amended from time to time in accordance with their terms, which shall be
in form and substance reasonably acceptable to the Debtors and the Required Consenting Term Loan Lenders,
consistent with the consent rights under the Restructuring Support Agreement and the Stalking Horse APA.

        19.     “Business Day” means any day, other than a Saturday, Sunday, or a “legal holiday,” as defined in
Bankruptcy Rule 9006(a).




                                                          2
                Case 20-11177-KBO                Doc 547        Filed 08/25/20         Page 7 of 50



        20.      “Cash” means the legal tender of the United States of America or the equivalent thereof, including
bank deposits and checks.

          21.      “Causes of Action” means any and all actions, claims, causes of action, controversies, demands,
rights, actions, Liens, indemnities, interests, guaranties, suits, obligations, liabilities, damages, judgments, accounts,
defenses, offsets, powers, privileges, licenses, and franchises of any kind or character whatsoever, whether known,
unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
Disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or after
the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law. For the avoidance
of doubt, “Causes of Action” includes: (a) any rights of setoff, counterclaims, or recoupments and any claims for
breach of contract or for breach of duties imposed by law or in equity; (b) any and all claims based on or relating to,
or in any manner arising from, in whole or in part, tort, breach of contract, breach of fiduciary duty, violation of state
or federal Law or breach of any duty imposed by law or in equity, including securities laws, negligence, and gross
negligence; (c) any and all rights to dispute, object to, compromise, or seek to recharacterize, reclassify, subordinate
or disallow Claims or Interests; (d) any and all Claims pursuant to section 362 or chapter 5 of the Bankruptcy Code;
(e) any and all claims or defenses including fraud, mistake, duress, and usury, and any other defenses set forth in
section 558 of the Bankruptcy Code; and (f) any and all state or foreign Law fraudulent transfer or similar claims.

         22.     “Chapter 11 Cases” means the procedurally consolidated chapter 11 cases pending for the Debtors
in the Bankruptcy Court pursuant to the Order (I) Directing Joint Administration of the Debtors’ Related Chapter 11
Cases and (II) Granting Related Relief [Docket No. 57] (as amended, modified, or supplemented from time to time in
accordance with the terms thereof).

         23.      “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

          24.       “Claims Bar Date” means the applicable bar date by which Proofs of Claim must be Filed, as
established by: (a) the Bar Date Order; (b) a Final Order of the Bankruptcy Court; or (c) the Plan; provided that if
there is a conflict relating to the bar date for a particular Claim, the Plan shall control.

         25.     “Claims Register” means the official register of Claims against the Debtors maintained by the clerk
of the Bankruptcy Court or the Notice and Claims Agent.

         26.      “Class” means a category of holders of Claims or Interests under section 1122(a) of the Bankruptcy
Code.

        27.      “Collateral” means any property or interest in property of the Estate of any Debtor subject to a Lien,
charge, or other encumbrance to secure the payment or performance of a Claim, which Lien, charge, or other
encumbrance is not subject to a Final Order ordering the remedy of avoidance of any such Lien, charge, or other
encumbrance under the Bankruptcy Code.

        28.       “Committee” means the statutory committee of unsecured creditors, appointed in the Chapter 11
Cases pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee [Docket No. 125].

         29.      “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation Order
on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

        30.     “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under section 1128 of
the Bankruptcy Code at which the Debtors shall seek entry of the Confirmation Order.

         31.      “Confirmation Objection Deadline” has the meaning set forth in the Disclosure Statement Order.

         32.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
section 1129 of the Bankruptcy Code, with such order being consistent with the Restructuring Support Agreement and
otherwise in form and substance acceptable to the Debtors and the Required Consenting Term Loan Lenders.




                                                            3
                Case 20-11177-KBO              Doc 547        Filed 08/25/20         Page 8 of 50



         33.      “Confirmation” means entry of the Confirmation Order on the docket of the Chapter 11 Cases.

          34.      “Consenting Term Loan Lenders” means the Holders of Term Loan Claims that are or become
parties to the Restructuring Support Agreement, solely in their capacity as such.

         35.      “Consummation” means the occurrence of the Effective Date.

        36.      “Cure Costs” means the amount necessary to cure all monetary defaults under the Assumed
Contracts and Leases pursuant to section 365(b) of the Bankruptcy Code.

         37.      “Cure Notice” has the meaning set forth in the Bidding Procedures Order.

          38.       “D&O Policies” means all insurance policies (including any “tail policy” or run-off endorsement)
that have been issued at any time to any of the Debtors as a first named insured providing directors’, members’,
trustees’, officers’, or managers’ liability coverage.

         39.     “Debtors” means, collectively: (a) Akorn, Inc.; (b) 10 Edison Street LLC; (c) 13 Edison Street LLC;
(d) Advanced Vision Research, Inc.; (e) Akorn (New Jersey), Inc.; (f) Akorn Animal Health, Inc.; (g) Akorn
Ophthalmics, Inc.; (h) Akorn Sales, Inc.; (i) Clover Pharmaceuticals Corp.; (j) Covenant Pharma, Inc.; (k) Hi-Tech
Pharmacal Co., Inc.; (l) Inspire Pharmaceuticals, Inc.; (m) Oak Pharmaceuticals, Inc.; (n) Olta Pharmaceuticals Corp.;
(o) VersaPharm Incorporated; (p) VPI Holdings Corp.; and (q) VPI Holdings Sub, LLC.

          40.      “Description of Transaction Steps” means, if applicable, the description of the steps to be carried
out to effectuate the Restructuring Transactions in accordance with the Plan and as set forth in the Plan Supplement,
as determined by the Debtors and the Required Consenting Term Loan Lenders.

         41.      “DIP Agent” means Wilmington Savings Fund Society, FSB, or any successor thereto, in its
capacities as administrative and collateral agent under the DIP Facility.

        42.      “DIP Credit Agreement” means that certain Superpriority Secured Debtor in Possession Credit
Agreement, dated as of May 22, 2020, by and among the Debtors, the DIP Lenders, and the DIP Agent, as may be
amended, restated, supplemented, or otherwise modified from time to time, which shall be in form and substance
reasonably acceptable to the Debtors and the Required Consenting Term Loan Lenders, and in form and substance
acceptable to the DIP Lenders, in each case consistent with the consent rights under the Restructuring Support
Agreement, the Stalking Horse APA, and the DIP Credit Agreement, as applicable.

         43.      “DIP Facility Claims” means any Claim against any of the Debtors arising under the DIP Facility
or the Final DIP Order, including Claims for all principal amounts outstanding, interest, fees, expenses, costs, and
other charges and obligations.

         44.      “DIP Facility” has the meaning set forth in the Final DIP Order.

         45.      “DIP Lenders” means collectively, the lenders from time to time party to the DIP Credit Agreement.

          46.      “DIP Loan Documents” means the DIP Credit Agreement and any other documentation necessary
to effectuate the incurrence of the DIP Facility, which shall be in form and substance acceptable to the Debtors, the
DIP Lenders, and the Required Consenting Term Loan Lenders

          47.      “Disbursing Agent” means the Debtors or the Plan Administrator (as applicable), or the Entity or
Entities selected by the Debtors or the Plan Administrator to make or facilitate distributions contemplated under the
Plan.

         48.      “Disclosure Statement Order” means the order of the Bankruptcy Court approving the adequacy of
the Disclosure Statement pursuant to section 1125 of the Bankruptcy Code and solicitation procedures with respect to
the Plan entered by the Bankruptcy Court on July 2, 2020 [Docket No. 318] (as amended, modified or supplemented



                                                          4
                Case 20-11177-KBO                Doc 547        Filed 08/25/20          Page 9 of 50



from time to time in accordance with the terms thereof and the Restructuring Support Agreement), with such order
being consistent with the Restructuring Support Agreement and otherwise in form and substance reasonably
acceptable to the Debtors and the Required Consenting Term Loan Lenders, consistent with the consent rights under
the Restructuring Support Agreement and the Stalking Horse APA.

          49.       “Disclosure Statement” means the Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc.
and Its Debtor Affiliates [Docket No. 102], (as amended, modified or supplemented from time to time in accordance
with the Restructuring Support Agreement, including all exhibits and schedules thereto and references therein, and all
related solicitation materials, that relate to the Plan, that is prepared and distributed in accordance with the Bankruptcy
Code, the Bankruptcy Rules, and any other applicable Law), which shall be consistent with the Restructuring Support
Agreement and otherwise in form and substance reasonably acceptable to the Debtors and the Required Consenting
Term Loan Lenders, consistent with the consent rights under the Restructuring Support Agreement and the Stalking
Horse APA.

          50.       “Disputed” means, with respect to any Claim or Interest, any Claim or Interest, or any portion
thereof, (a) to the extent neither Allowed nor disallowed under the Plan or a Final Order nor deemed Allowed under
sections 502, 503, or 1111 of the Bankruptcy Code, or (b) for which a Proof of Claim or Proof of Interest or a motion
for payment has been timely filed with the Bankruptcy Court, to the extent the Debtors or any other party in interest
has interposed a timely objection or request for estimation in accordance with the Plan, the Bankruptcy Code, or the
Bankruptcy Rules, which objection or request for estimation has not been withdrawn or determined by a Final Order;
provided, however, that in no event shall a Claim that is deemed Allowed pursuant to this Plan be a Disputed Claim.

          51.      “Distributable Proceeds” means all Cash of the Debtors on or after the Effective Date, after giving
effect to the funding of the Professional Fee Escrow Account.

         52.      “Distribution Record Date” means the record date for purposes of determining which Holders of
Allowed Claims against or Allowed Interests in the Debtors are eligible to receive distributions under the Plan, which
date shall be the Confirmation Date, or such other date as is agreed to by the Debtors and the Required Consenting
Term Loan Lenders, or designated in a Final Order.

          53.       “Effective Date” means, with respect to the Plan and any applicable Debtors, the date that is the first
Business Day after the Confirmation Date on which all conditions precedent to the occurrence of the Effective Date
set forth in Article IX.B of the Plan have been satisfied or waived in accordance with Article IX.C of the Plan.

         54.      “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         55.     “Estate” means, as to each Debtor, the estate created for such Debtor pursuant to sections 301 and
541 of the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

         56.       “Exculpated Party” means, collectively: (a) the Debtors; (b) the Committee and each of its
members; and (c) with respect to each of the foregoing Entities in clauses (a) and (b), each Entity’s current and former
subsidiaries, officers, directors, managers, principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals,
each in their respective capacities as such.

        57.       “Executory Contract” means a contract to which one or more of the Debtors is a party that is subject
to assumption, assumption and assignment, or rejection under section 365 or 1123 of the Bankruptcy Code.

         58.       “Federal Judgment Rate” means the federal judgment interest rate in effect as of the Petition Date
calculated as set forth in the 1961 Judicial Code.

         59.      “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the Bankruptcy
Court or, with respect to the filing of a Proof of Claim, the Notice and Claims Agent or the Bankruptcy Court.




                                                            5
               Case 20-11177-KBO               Doc 547        Filed 08/25/20        Page 10 of 50



         60.      “Final DIP Order” means the Final Order (I) Authorizing the Debtors (A) to Obtain Postpetition
Financing and (B) to Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties,
(III) Modifying the Automatic Stay, and (IV) Granting Related Relief, entered by the Bankruptcy Court on June 15,
2020 [Docket No. 179] (as amended, modified or supplemented from time to time in accordance with the terms thereof
and the Restructuring Support Agreement), which shall be in form and substance reasonably acceptable to the Debtors
and the Required Consenting Term Loan Lenders, and in form and substance acceptable to the DIP Lenders, in each
case consistent with the consent rights under the Restructuring Support Agreement, the Stalking Horse APA, and the
DIP Credit Agreement, as applicable.

         61.       “Final Order” means an order of the Bankruptcy Court or other court of competent jurisdiction with
respect to the relevant subject matter that has not been reversed, modified or amended, that is not stayed, and as to
which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely taken,
or as to which any appeal that has been taken or any petition for certiorari that has been or may be Filed has been
resolved by the highest court to which the order could be appealed or from which certiorari could be sought or the
new trial, reargument or rehearing shall have been denied, resulted in no modification of such order or has otherwise
been dismissed with prejudice.

          62.     “Final Utility Order” means the Final Order (I) Determining Adequate Assurance of Payment for
Future Utility Services, (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility Services,
(III) Establishing Procedures for Determining Adequate Assurance of Payment, and (IV) Granting Related Relief
[Docket No. 171] (as amended, modified or supplemented from time to time in accordance with the terms thereof).

         63.      “Fresenius Litigation Claims” means any Claim arising from or relating to the Fresenius Litigation.

        64.      “Fresenius Litigation” means that certain litigation captioned Akorn, Inc. v. Fresenius Kabi AG,
Quercus Acquisition, Inc. and Fresenius SE & Co. KGaA, No. 2018-0300-JTL (Del. Ch. Apr. 23, 2018).

          65.       “General Unsecured Claim” means any unsecured Claim against any of the Debtors that is not:
(a) paid in full prior to the Effective Date pursuant to an order of the Bankruptcy Court; (b) an Administrative Claim;
(c) an Intercompany Claim; (d) an Other Priority Claim; (e) a Priority Tax Claim; (f) a Professional Fee Claim;
(g) a Section 510(b) Claim; or (h) a Purchaser Assumed Claim.

         66.      “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

         67.      “Holder” means an Entity holding a Claim against or an Interest in a Debtor, as applicable.

         68.      “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests that
is impaired within the meaning of section 1124 of the Bankruptcy Code.

         69.      “Initial Distribution Date” means the date on which the Debtors or the Disbursing Agent, as
applicable, make initial distributions to Holders of Allowed Claims pursuant to the Plan.

        70.       “Intercompany Claim” means any Claim against a Debtor held by another Debtor or Non-Debtor
Subsidiary.

        71.       “Intercompany Interest” means any Interest held by a Debtor in another Debtor or Non-Debtor
Subsidiary.

        72.      “Interest” means the common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Debtor, and options, warrants, rights, or other securities or
agreements to acquire the common stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Debtor (whether or not arising under or in connection with any employment
agreement).




                                                          6
               Case 20-11177-KBO               Doc 547        Filed 08/25/20        Page 11 of 50



       73.      “Interim Compensation Order” means the Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses for Professionals [Docket No. 218] (as amended, modified or
supplemented from time to time in accordance with the terms thereof).

          74.      “Interim Utility Order” means the Interim Order (I) Determining Adequate Assurance of Payment
for Future Utility Services, (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
Services, (III) Establishing Procedures for Determining Adequate Assurance of Payment, and (IV) Granting Related
Relief [Docket No. 70] (as amended, modified or supplemented from time to time in accordance with the terms
thereof).

         75.       “Law” means any federal, state, local, or foreign law (including common law), statute, code,
ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted, promulgated, issued, or
entered by a governmental authority of competent jurisdiction (including the Bankruptcy Court).

         76.      “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

        77.     “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        78.      “Non-Debtor Subsidiary” means any direct or indirect subsidiary of Akorn that is not a Debtor in
the Chapter 11 Cases.

          79.     “Notice and Claims Agent” means Kurtzman Carson Consultants LLC, solely in its capacity as
notice, claims, and solicitation agent for the Debtors in the Chapter 11 Cases.

       80.      “Ordinary Course Professional” means an Entity (other than a Professional) retained and
compensated by the Debtors in accordance with the Ordinary Course Professionals Order.

        81.      “Ordinary Course Professionals Order” means the Order Authorizing the Retention and
Compensation of Certain Professionals Utilized in the Ordinary Course of Business [Docket No. 222] (as amended,
modified or supplemented from time to time in accordance with the terms thereof).

        82.       “Other Priority Claim” means any Claim against any of the Debtors other than an Administrative
Claim or a Priority Tax Claim entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

        83.       “Other Secured Claim” means any Secured Claim (including Secured Tax Claims) against any of
the Debtors, other than a DIP Facility Claim or a Term Loan Claim.

         84.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         85.      “Petition Date” means May 20, 2020, the date on which the Chapter 11 Cases were commenced.

         86.     “Plan Administrator” means the Person or Entity, or any successor thereto, designated by the
Debtors, in consultation with the Required Consenting Term Loan Lenders, who will be disclosed at or prior to the
Confirmation Hearing, to have all powers and authorities set forth in Article IV.F of this Plan.

          87.      “Plan Supplement” means the compilation of documents and forms of documents, schedules, and
exhibits to the Plan (as may be altered, amended, modified, or supplemented from time to time in accordance with the
Restructuring Support Agreement and the terms hereof and in accordance with the Bankruptcy Code and Bankruptcy
Rules) to be Filed at least five (5) days prior to the Voting Deadline or such later date as may be approved by the
Bankruptcy Court, including the following, as applicable: (a) the Assumed Contracts and Leases List; (b) the identity
of the Plan Administrator and the terms of compensation of the Plan Administrator; (c) Schedule of Retained Causes
of Action; (d) any transition services agreement between the Purchaser and the Debtors; (e) the Description of
Transactions Steps, if applicable; and (f) any other necessary documentation related to the Restructuring Transactions
as contemplated by the Restructuring Support Agreement, each of which shall be consistent with the Restructuring



                                                          7
               Case 20-11177-KBO              Doc 547         Filed 08/25/20       Page 12 of 50



Support Agreement and acceptable in form and substance to the Debtors and the Required Consenting Term Loan
Lenders; provided that, through the Effective Date, the Plan Supplement, and the exhibits thereto may be amended or
modified in accordance with this Plan and the Restructuring Support Agreement, provided that any such amendment
or modification shall be acceptable in form and substance to the Debtors and the Required Consenting Term Loan
Lenders.

         88.       “Plan” means this chapter 11 plan, including all exhibits, supplements (including the Plan
Supplement), appendices, and schedules (as amended, modified or supplemented from time to time in accordance with
the terms hereof).

         89.     “Priority Claims” means, collectively, Administrative Claims, Priority Tax Claims, and Other
Priority Claims.

         90.       “Priority Tax Claim” means any Claim against the Debtors of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

          91.     “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class.

         92.      “Professional Fee Claim” means any Administrative Claim for the compensation of Professionals
and the reimbursement of expenses incurred by such Professionals through and including the Confirmation Date to
the extent such fees and expenses have not been paid pursuant to an order of the Bankruptcy Court. To the extent the
Bankruptcy Court denies or reduces by a Final Order any amount of a Professional’s requested fees and expenses,
then the amount by which such fees or expenses are reduced or denied shall reduce the applicable Professional Fee
Claim.

         93.       “Professional Fee Escrow Account” means an account funded by the Debtors with Cash as soon as
practicable after Confirmation and not later than the Effective Date in an amount equal to the Professional Fee Escrow
Amount.

         94.      “Professional Fee Escrow Amount” means the reasonable estimate of the aggregate amount of
Professional Fee Claims and other unpaid fees and expenses the Professionals have incurred or will incur in rendering
services to the Debtors prior to and as of the Confirmation Date, which estimates Professionals shall deliver to the
Debtors (and the Debtors shall deliver to the Ad Hoc Group Professionals) as set forth in Article II.B of the Plan.

          95.    “Professional” means an Entity (other than an Ordinary Course Professional): (a) employed, or
proposed to be employed prior to the Confirmation Date, in the Chapter 11 Cases pursuant to a Final Order in
accordance with sections 327 and 1103 of the Bankruptcy Code and to be compensated for services rendered prior to
or on the Confirmation Date pursuant to sections 327, 328, 329, 330, and 331 of the Bankruptcy Code; or (b) for which
compensation and reimbursement has been Allowed by the Bankruptcy Court pursuant to section 503(b)(4) of the
Bankruptcy Code. For the avoidance of doubt, “Professional” does not include the Ad Hoc Group Professionals.

         96.      “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

         97.      “Purchased Assets” means all of the assets of the Debtors that are purchased by the Purchaser
pursuant to the Sale Order; provided that, for the avoidance of doubt, the Distributable Proceeds and the Retained
Assets shall not be Purchased Assets.

          98.      “Purchaser Assumed Claims” means those Claims against the Debtors that were Assumed
Liabilities under the Sale Transaction Documentation; provided that Purchaser Assumed Claims shall not include any
claims resulting from the rejection of an Executory Contract or Unexpired Lease except as otherwise agreed to by the
Purchaser.

        99.      “Purchaser” means the Stalking Horse Purchaser, or such other Entity as may be formed to acquire
and hold the Transferred Assets.



                                                          8
                Case 20-11177-KBO               Doc 547         Filed 08/25/20         Page 13 of 50



         100.    “Qualified Unsecured Claims” means those unsecured Claims in an amount not to exceed
$5,000,000 not previously included as Assumed Liabilities under the Sale Transaction Documentation and designated
by the Purchaser as a “Qualified Unsecured Claim” in a schedule Filed with the Bankruptcy Court on or prior to the
Effective Date.

        101.      “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and Interests, that the
Claim or Interest shall be rendered unimpaired in accordance with section 1124 of the Bankruptcy Code.

         102.      “Released Parties” means, collectively, and in each case, in their respective capacities as such:
(a) the Debtors; (b) the Consenting Term Loan Lenders; (c) the Term Loan Agent; (d) the DIP Lenders; (e) the DIP
Agent; (f) all Releasing Parties; (g) the Acquired Entities; and (h) with respect to each Entity in clause (a) through (g),
each such Entity’s current and former subsidiaries, officers, directors, managers, principals, members, employees,
agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such (unless any such Entity or related party has
opted out of being a Releasing Party, in which case such Entity or related party, as applicable, shall not be a Released
Party).

          103.      “Releasing Parties” means, collectively, and in each case, in their respective capacities as such:
(a) the Debtors; (b) the Consenting Term Loan Lenders; (c) the Term Loan Agent; (d) the DIP Lenders; (e) the DIP
Agent; (f) the Acquired Entities; (g) all Holders of Claims or Interests that are presumed to accept the Plan and who
opt into the releases in the Plan; (h) all Holders of Claims or Interests who vote to accept the Plan; (i) all Holders of
Claims or Interests that (x) abstain from voting on the Plan and who opt into the releases in the Plan, (y) vote to reject
the Plan and who opt into the releases in the Plan, or (z) are deemed to reject the Plan and who opt into the releases
in the Plan; (j) with respect to each Entity in clause (a) through (i), each such Entity’s current and former subsidiaries,
officers, directors, managers, principals, members, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in
their capacity as such.

         104.    “Required Consenting Term Loan Lenders” means Consenting Term Loan Lenders holding more
than 60.00% of the aggregate outstanding principal amount of Term Loans that are held by Consenting Term Loan
Lenders.

         105.      “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as
of May 20, 2020, including the restructuring term sheet attached as Exhibit E thereto, by and among the Debtors and
the other parties thereto, as may be amended, modified, or supplemented from time to time, in accordance with its
terms.

         106.     “Restructuring Transactions” means the transactions described in Article IV.D and as otherwise
authorized by the Sale Order.

         107.      “Retained Assets” means: (a) any Distributable Proceeds not distributed on the Effective Date;
(b) the Wind-Down Amount; (c) the D&O Policies; (d) the Retained Causes of Action; and (e) the Excluded Assets
(as defined in the Sale Transaction Documentation). For the avoidance of doubt, the Retained Assets shall not include:
(x) the Transferred Assets; (y) any Causes of Action waived, released or transferred pursuant to the Plan; or (z) the
Professional Fee Escrow Account.

         108.    “Retained Causes of Action” means those Causes of Action that shall vest in the Debtors on the
Effective Date and for the avoidance of doubt, Retained Causes of Action shall not include any of the Transferred
Causes of Action, or any Causes of Action that are settled, released, or exculpated under the Plan.

          109.     “Sale Order” means the Order (A) Approving the Asset Purchase Agreement, (B) Authorizing the
Sale of Assets, (C) Authorizing the Assumption and Assignment of Contracts and Leases, and (D) Granting Related
Relief, entered by the Bankruptcy Court on [●], 2020 [Docket No. [●]].

         110.     “Sale Transaction Documentation” means definitive documentation for the Sale Transaction



                                                            9
                Case 20-11177-KBO              Doc 547         Filed 08/25/20        Page 14 of 50



          111.     “Sale Transaction” means the transfer of the Transferred Assets to the Purchaser and the assumption
by the Purchaser of the Assumed Liabilities free and clear of all Liens, Claims, charges, and other encumbrances
(other than the Assumed Liabilities) pursuant to section 363 of the Bankruptcy Code on the terms and conditions set
forth in the Restructuring Support Agreement, the Sale Order, and Sale Transaction Documentation.

         112.    “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases, and statements of financial affairs to be Filed by the Debtors pursuant to section 521
of the Bankruptcy Code.

         113.      “Section 510(b) Claim” means any Claim against any of the Debtors that is subordinated under
section 510(b) of the Bankruptcy Code, including, for the avoidance of doubt, the Fresenius Litigation Claims and any
Shareholder Litigation Claims.

          114.     “Secured Tax Claim” means any Secured Claim against any of the Debtors that, absent its secured
status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for penalties.

         115.      “Secured” or “Secured Claim” means, when referring to a Claim, a Claim that is: (a) secured by a
Lien on collateral to the extent of the value of such collateral, as determined in accordance with section 506(a) of the
Bankruptcy Code; or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code to the extent
of the value of such right of setoff.

         116.     “Securities Act” means the U.S. Securities Act of 1933.

         117.     “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

         118.     “Shareholder Litigation Claims” means any Claim relating to the Shareholder Litigation.

         119.      “Shareholder Litigation” means that certain litigation captioned In re Akorn, Inc. Data Integrity
Securities Litigation, Civ. A. No. 1:18-cv-01713 (N.D. Ill. Mar. 8, 2018).

        120.     “Shareholder Settlement” means the full and final settlement and resolution of any and all
Shareholder Litigation Claims that did not “opt out” of such settlement pursuant to that certain Order and Final
Judgment Approving Class Action Settlement [Document No. 190].

         121.     “Stalking Horse Purchaser” means Akorn Holdings Topco LLC.

       122.      “Standstill Agreement” means that certain standstill agreement, dated as of May 6, 2019, by and
among Akorn, certain Term Loan Lenders under the Term Loan Credit Agreement, and the Term Loan Agent (as may
be amended, restated, or otherwise modified from time to time in accordance with its terms).

         123.     “Subsequent Distribution Date” means a date following the Initial Distribution Date on which the
Disbursing Agent in its reasonable discretion, elects to make distributions to Holders of certain Allowed Claims
pursuant to the Plan.

        124.      “Term Loan Agent” means Wilmington Savings Fund Society, FSB,, in its capacity as successor
administrative agent under the Term Loan Credit Agreement, or any of its predecessors or successors.

         125.    “Term Loan Claim” means any Claim against any of the Debtors on account of the Term Loan
Credit Agreement, including Claims for all principal amounts outstanding, interest, fees, expenses, costs, and other
charges and obligations.

         126.     “Term Loan Credit Agreement” means that certain Term Loan Credit Agreement, dated as of
April 17, 2014, by and among Akorn, as borrower, and certain of the Debtors as guarantors party thereto, the Term




                                                          10
                Case 20-11177-KBO               Doc 547         Filed 08/25/20        Page 15 of 50



Loan Agent, and the other lender parties thereto, as may be amended, restated, or otherwise supplemented from time
to time (including by the Standstill Agreement).

          127.     “Term Loan Credit Bid Amount” means the amount of the Term Loan Claims that comprise the
credit bid under the Term Loan Credit Bid Transaction.

         128.     “Term Loan Credit Bid Transaction” means a Sale Transaction to the Term Loan Agent or its
designee on account of a credit bid of some or all of the Term Loan Claims, which credit bid is selected by the Debtors
as the highest and best bid for the Purchased Assets as set forth in the Bidding Procedures Order and as approved by
the Bankruptcy Court pursuant to the Sale Order.

         129.     “Term Loan Lenders” means the lenders under the Term Loan Credit Agreement, each in their
capacities as such.

         130.     “Term Loan” or “Term Loans” means the loans outstanding under the Term Loan Credit Agreement.

          131.    “Transferred Assets” means the Purchased Assets, the Transferred Causes of Action, and the
Interests of any Debtors that are transferred to Purchaser as part of the Sale Transaction or in accordance with the
Description of Transaction Steps.

           132.     “Transferred Causes of Action” means any and all Causes of Action held by the Debtors as of the
Effective Date that are not expressly released or retained by the Debtors pursuant to the Sale Transaction; provided
that Transferred Causes of Action do not include (i) Avoidance Actions not related to the Transferred Assets;
(ii) certain Causes of Action to be mutually agreed upon by the Debtors and the Purchaser; or (iii) Causes of Action
that are settled, released, or exculpated under the Plan.

         133.     “U.S. Person” has the meaning given to such term in rule 902 promulgated under the Securities Act.

         134.      “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to the extent applicable,
accrued interest thereon arising under 31 U.S.C. § 3717.

         135.     “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

        136.     “UCC Settlement” means the settlement, effective as of the Effective Date, between the Debtors,
the Committee, and the Term Loan Lenders, and the DIP Lenders pursuant to section 1123(b)(3)(A) of the Bankruptcy
Code and Bankruptcy Rule 9019 and as set forth in the Plan.

          137.     “UCC Settlement Consideration” means the agreement of the Consenting Term Loan Lenders to
direct the Stalking Horse Purchaser to include the Qualified Unsecured Claims as Assumed Liabilities under the Sale
Transaction Documentation in an aggregate amount not to exceed $5,000,000 (except as otherwise agreed by the
Consenting Term Loan Lenders).

         138.     “Undeliverable Distribution” means any distribution under the Plan on account of an Allowed Claim
or Allowed Interest to a Holder that has not: (a) accepted a particular distribution or, in the case of distributions made
by check, negotiated such check; (b) given notice to the Debtors of an intent to accept a particular distribution;
(c) responded to the Debtors’ requests for information necessary to facilitate a particular distribution; or (d) taken any
other action necessary to facilitate such distribution.

          139.      “Unexpired Lease” means a lease of nonresidential real property to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

         140.     “Unimpaired” means a Class of Claims or Interests that is unimpaired within the meaning of
section 1124 of the Bankruptcy Code.

         141.     “Utility Orders” means the Interim Utility Order and Final Utility Order.



                                                           11
                Case 20-11177-KBO                Doc 547          Filed 08/25/20        Page 16 of 50



         142.      “Voting Deadline” has the meaning set forth in the Disclosure Statement Order.

         143.     “Voting Report” means the report certifying the methodology for the tabulation of votes and results
of voting under the Plan, prepared and filed by the Notice and Claims Agent.

         144.     “Waterfall Recovery” means the priority distribution of Distributable Proceeds, which shall be
allocated and paid to the Holders of Claims or Interests, as applicable, until paid in full from time to time in the
following priority (in each case on a Pro Rata basis): (a) first, on account of Allowed Administrative Priority Claims,
DIP Facility Claims, and Priority Tax Claims, (b) second, on account of Allowed Other Secured Claims; (c) third, on
account of Allowed Other Priority Claims; (d) fourth, on account of Allowed Term Loan Claims; (v) fifth, on account
of any Allowed General Unsecured Claims that are not assumed by the Purchaser; and (e) sixth, on account of Allowed
Section 510(b) Claims and Allowed Akorn Interests.

          145.     “Wind-Down Amount” means Cash in an amount, to be determined by the Debtors, which amount
shall be retained by the Debtors in accordance with the terms of the Sale Transaction Documentation, including the
wind-down budget attached as Exhibit C to the Stalking Horse APA (as defined in the Bidding Procedures), in the
event that the Sale Transaction is a Term Loan Credit Bid Transaction, and used by the Plan Administrator to fund the
Wind Down.

         146.      “Wind-Down” means the wind down and dissolution of the Debtors’ Estates as set forth in
Article IV.G.

B.       Rules of Interpretation.

           For purposes of the Plan: (i) in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (ii) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially in such form or substantially on such
terms and conditions; (iii) unless otherwise specified, any reference herein to an existing document, schedule, or
exhibit, shall mean such document, schedule, or exhibit, as it may have been or may be amended, modified, or
supplemented; (iv) unless otherwise specified, all references herein to “Articles” and “Sections” are references to
Articles and Sections, respectively, hereof or hereto; (v) the words “herein,” “hereof,” and “hereto” refer to the Plan
in its entirety rather than to any particular portion of the Plan; (vi) captions and headings to Articles and Sections are
inserted for convenience of reference only and are not intended to be a part of or to affect the interpretation of the
Plan; (vii) unless otherwise specified herein, the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; (viii) any term used in capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or
the Bankruptcy Rules, as applicable; (ix) references to docket numbers of documents Filed in the Chapter 11 Cases
are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (x) all references to statutes,
regulations, orders, rules of courts, and the like shall mean as amended from time to time, and as applicable to the
Chapter 11 Cases, unless otherwise stated; (xi) any effectuating provisions may be interpreted (subject to the terms of
the Restructuring Support Agreement) by the Debtors or the Plan Administrator in such a manner that is consistent
with the overall purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity, and such interpretation shall control; provided that no effectuating provision
shall be immaterial or deemed immaterial if it has any substantive legal or economic effect on any party; (xii) except
as otherwise provided in the Plan, any references to the Effective Date shall mean the Effective Date or as soon as
reasonably practicable thereafter; and (xiii) on and after the Effective Date, all references to the Debtors in this Plan
shall be deemed references to the Debtors or the Plan Administrator, as applicable.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding



                                                             12
               Case 20-11177-KBO               Doc 547         Filed 08/25/20        Page 17 of 50



Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable
after the Effective Date.

D.       Governing Law.

         Except to the extent the Bankruptcy Code or Bankruptcy Rules apply, and subject to the provisions of any
contract, lease, instrument, release, indenture, or other agreement or document entered into expressly in connection
herewith, the rights and obligations arising hereunder shall be governed by, and construed and enforced in accordance
with the Laws of the State of New York, without giving effect to conflict of laws principles.

E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to the legal tender of the United States, unless
otherwise expressly provided.

F.       Controlling Document.

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan, the Disclosure Statement, and the Plan
Supplement, the relevant Plan provision shall control (unless stated otherwise in such document or in the Confirmation
Order). In the event of any inconsistency between the Plan and the Confirmation Order, the Confirmation Order shall
control.

                                          ARTICLE II
                           ADMINISTRATIVE CLAIMS, PROFESSIONAL
                  FEE CLAIMS, DIP FACILITY CLAIMS, AND PRIORITY TAX CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Professional Fee
Claims, Priority Tax Claims, and DIP Facility Claims have not been classified and thus are excluded from the Classes
of Claims set forth in Article III of the Plan.

A.       Administrative Claims.

          Except with respect to Professional Fee Claims and DIP Facility Claims, or as otherwise set forth herein,
subject to the provisions of sections 327, 330(a), and 331 of the Bankruptcy Code, and except to the extent that a
Holder of an Allowed Administrative Claim and, as applicable, the Debtors or the Plan Administrator, agree to less
favorable treatment or such Holder has been paid by any applicable Debtor prior to the Effective Date, the Debtors or
the Plan Administrator shall, in consultation with the Required Consenting Term Loan Lenders, pay each Holder of
an Allowed Administrative Claim the full unpaid amount of such Allowed Administrative Claim in Cash, which
payment shall be made (x) in the ordinary course of business, or (y) on the later of (i) the Effective Date and (ii) the
date on which such Administrative Claim becomes an Allowed Claim or as soon as reasonably practicable thereafter
(or, if not then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable thereafter)
with a Cash distribution; provided that any Allowed Administrative Claim that has been expressly assumed by the
Purchaser under the Sale Transaction Documentation shall not be an obligation of the Debtors as of or after the
Effective Date.

         Except as otherwise provided by Article II.A or by a Final Order entered by the Bankruptcy Court (including
the Bar Date Order) on or prior to the Administrative Claims Bar Date, as applicable, unless previously Filed, requests
for payment of Administrative Claims (other than requests for payment of Professional Fee Claims) must be Filed and
served on the Debtors by the Administrative Claims Bar Date. For the avoidance of doubt, solely to the extent Cure
Costs are not paid on the Effective Date, the counterparty to such Executory Contract and Unexpired Lease must File
its Administrative Claim on or prior to the Administrative Claims Bar Date, and such Administrative Claim shall be
asserted only with respect to and in the amount of such unpaid Cure Costs. With respect to Professional Fee Claims,
the deadline for all requests for payment of such claims shall be forty-five (45) days after the Effective Date.




                                                          13
               Case 20-11177-KBO               Doc 547         Filed 08/25/20        Page 18 of 50



          Holders of Administrative Claims that are required to File and serve a request for payment of such
Administrative Claims that do not File and serve such a request by the Administrative Claims Bar Date, shall be
forever barred, estopped, and enjoined from asserting such Administrative Claims against the Debtors, their Estates,
the Purchaser, or the Plan Administrator, and such Administrative Claims shall be deemed compromised, settled, and
released as of the Effective Date. For the avoidance of doubt, Holders of DIP Facility Claims shall not be required to
File or serve any request for payment of such DIP Facility Claims.

B.       Professional Compensation.

             1.   Final Fee Applications and Payment of Professional Fee Claims.

         All final requests for payment of Professional Fee Claims incurred during the period from the Petition Date
through the Confirmation Date shall be Filed no later than forty-five (45) days after the Effective Date. All such final
requests will be subject to approval by the Bankruptcy Court after notice and a hearing in accordance with the
procedures established by the Bankruptcy Code, Bankruptcy Rules, and prior orders of the Bankruptcy Court,
including the Interim Compensation Order, and once approved by the Bankruptcy Court, shall be promptly paid from
the Professional Fee Escrow Account up to the full Allowed amount. To the extent that funds held in the Professional
Fee Escrow Account are insufficient to satisfy the amount of Professional Fee Claims owing to the Professionals, such
Professionals shall have an Allowed Administrative Claim for any such deficiency, which shall be satisfied in
accordance with Article II.A of the Plan.

             2.   Professional Fee Escrow Amount.

          As soon as possible after Confirmation and not later than the Effective Date, the Debtors shall establish and
fund the Professional Fee Escrow Account with Cash equal to the Professional Fee Escrow Amount. The Professional
Fee Escrow Account shall be maintained in trust for the Professionals. Such funds shall not be considered property
of the Debtors’ Estates. The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to
such Professionals from funds held in the Professional Fee Escrow Account as soon as reasonably practicable after
such Claims are Allowed by a Final Order. When all such Allowed amounts owing to Professionals have been paid
in full, any remaining amount in the Professional Fee Escrow Account shall promptly be transferred to the Plan
Administrator.

             3.   Allocation and Estimation of Professional Fees and Expenses.

         Professionals shall reasonably estimate their unpaid Professional Fee Claims and other unpaid fees and
expenses incurred before and as of the Confirmation Date, and shall deliver such estimate to the Debtors (and the
Debtors shall deliver to the Ad Hoc Group Professionals) by the earlier of (a) five (5) Business Days after the
Confirmation Date and (b) two (2) Business Days prior to the Effective Date; provided that such estimate shall not be
considered an admission with respect to the fees and expenses of such Professional and such Professionals are not
bound to any extent by the estimates. If a Professional does not provide an estimate, the Debtors may estimate the
unbilled fees and expenses of such Professional.

             4.   Post-Confirmation Date Fees and Expenses.

          Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors will,
in the ordinary course of business and without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses incurred by the
Debtors or the Plan Administrator. Upon the Confirmation Date, any requirement that Professionals and Ordinary
Course Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code, the Interim
Compensation Order, or the Ordinary Course Professionals Order, in seeking retention or compensation for services
rendered after such date shall terminate, and the Debtors and the Plan Administrator may employ and pay any
Professional or Ordinary Course Professional in the ordinary course of business without any further notice to or action,
order, or approval of the Bankruptcy Court.




                                                          14
               Case 20-11177-KBO                Doc 547         Filed 08/25/20        Page 19 of 50



              5.   Substantial Contribution.

         Except as otherwise specifically provided in the Plan, any Entity that requests compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), or (5)
of the Bankruptcy Code must File an application and serve such application on counsel for the Debtors, the Committee,
the DIP Agent, and the Term Loan Agent, and as otherwise required by the Bankruptcy Court, the Bankruptcy Code,
and the Bankruptcy Rules, on or before the Voting Deadline.

C.       Priority Tax Claims.

          Except to the extent that a Holder of an Allowed Priority Tax Claim and, as applicable, the Debtors or the
Plan Administrator, agree to a less favorable treatment, in full and final satisfaction, settlement, and release of and in
exchange for each Allowed Priority Tax Claim, pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, each
Holder of such Allowed Priority Tax Claim shall receive, at the option of the Debtors or the Plan Administrator, as
applicable, in consultation with the Required Consenting Term Loan Lenders, either (i) the full unpaid amount of such
Allowed Priority Tax Claim in Cash on the later of the Effective Date and the date on which such Priority Tax Claim
becomes an Allowed Claim or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed
Priority Tax Claim is due or as soon as reasonably practicable thereafter), or (ii) equal annual installment payments in
Cash, of a total value equal to the Allowed amount of such Priority Tax Claim, over a period ending not later than five
(5) years after the Petition Date; provided that any Allowed Priority Tax Claim that has been expressly assumed by
the Purchaser under the Sale Transaction Documentation shall not be an obligation of the Debtors. In the event an
Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim shall, to the extent it is Allowed, be treated as
an Other Secured Claim if such Claim is not otherwise paid in full. On the Effective Date, any Liens securing any
Allowed Priority Tax Claims shall be deemed released, terminated, and extinguished, in each case without further
notice to or order of the Bankruptcy Court, act, or action under applicable law, regulation, order or rule, or the vote,
consent, authorization, or approval of any Person.

D.       DIP Facility Claims.

         All DIP Facility Claims shall be deemed Allowed as of the Effective Date in an amount equal to the full
amount due and owing under the DIP Credit Agreement, including, for the avoidance of doubt, (i) the principal amount
outstanding under the DIP Facility on such date, (ii) all interest accrued and unpaid thereon through and including the
date of payment, and (iii) all accrued and unpaid fees, expenses and noncontingent indemnification obligations
payable under the DIP Facility and the Final DIP Order. On the Effective Date, in full and final satisfaction, settlement,
and release of and in exchange for each Allowed DIP Facility Claim, each DIP Facility Claim shall be paid in full in
Cash, except to the extent such DIP Facility Claims were credit bid pursuant to the terms of the Sale Transaction
Documentation. All Liens and security interests granted by the Debtors to secure the obligations under the DIP Facility
shall be of no further force or effect. For the avoidance of doubt, the DIP Facility Claims shall not be subject to any
avoidance, reduction, setoff, recoupment, recharacterization, subordination (equitable or contractual or otherwise),
counter-claim, defense, disallowance, impairment, objection or any challenges under applicable law or regulation.

E.       U.S. Trustee.

          The Debtors or the Plan Administrator, as applicable, shall timely pay all U.S. Trustee Fees for each quarter
under 28 U.S.C. § 1930(a)(6), plus interest due and payable under 31 U.S.C. § 3717 on all disbursements, including
Plan payments and disbursements in and outside the ordinary course of the Debtors’ businesses, until the entry of a
Final Order dismissing or closing the Chapter 11 Cases, or converting the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code. Following Confirmation, the Debtors shall file with the Bankruptcy Court quarterly operating
reports in a form reasonably acceptable to the U.S. Trustee.




                                                           15
                Case 20-11177-KBO                Doc 547         Filed 08/25/20         Page 20 of 50



                                         ARTICLE III
                    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.         Summary of Classification.

          This Plan constitutes a separate chapter 11 plan for each Debtor. Except for the Claims addressed in
Article II (or as otherwise set forth herein), all Claims against and Interests in a particular Debtor are placed in Classes
for each of the Debtors. In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims, Priority Tax Claims, DIP Facility Claims, and Professional Fee Claims as described in
Article II.

          The categories of Claims and Interests listed below classify Claims and Interests for all purposes, including
voting, Confirmation, and distribution pursuant hereto and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy
Code. The Plan deems a Claim or Interest to be classified in a particular Class only to the extent that the Claim or
Interest qualifies within the description of that Class and shall be deemed classified in a different Class to the extent
that any remainder of such Claim or Interest qualifies within the description of such different Class. A Claim or an
Interest is in a particular Class only to the extent that any such Claim or Interest is Allowed in that Class and has not
been paid or otherwise settled prior to the Effective Date.

     Class            Claims and Interests                 Status                          Voting Rights

 Class 1        Other Priority Claims                 Unimpaired           Not Entitled to Vote (Deemed to Accept)

 Class 2        Other Secured Claims                 Unimpaired            Not Entitled to Vote (Deemed to Accept)

 Class 3        Term Loan Claims                     Impaired              Entitled to Vote

 Class 4        General Unsecured Claims             Impaired              Entitled to Vote
                                                     Unimpaired /          Not Entitled to Vote (Deemed to Accept) /
 Class 5        Intercompany Claims
                                                     Impaired              Not Entitled to Vote (Deemed to Reject)
 Class 6        Intercompany Interests               Unimpaired            Not Entitled to Vote (Deemed to Accept)

 Class 7        Section 510(b) Claims                Impaired              Entitled to Vote

 Class 8        Akorn Interests                      Impaired              Entitled to Vote

B.         Treatment of Claims and Interests.

         Except to the extent that the Debtors or the Plan Administrator, as applicable, and a Holder of an Allowed
Claim or Interest, as applicable, agrees to a less favorable treatment, such Holder shall receive under the Plan the
treatment described below in full and final satisfaction, compromise, settlement, and release of and in exchange for
such Holder’s Allowed Claim or Interest. Unless otherwise indicated, each Holder of an Allowed Claim or Interest,
as applicable, shall receive such treatment on the later of (i) the Effective Date (or, if payment is not then due, in
accordance with its terms in the ordinary course) or as soon as reasonably practicable thereafter, and (ii) the date on
which such Holder’s Claim or Interest becomes allowed.

               1.   Class 1—Other Priority Claims.

                    (a)     Classification: Class 1 consists of all Other Priority Claims.

                    (b)     Treatment: Except to the extent that a Holder of an Allowed Priority Claim agrees to less
                            favorable treatment, in full and final satisfaction, compromise, settlement, and release of
                            and in exchange for each Allowed Other Priority Claim, each Holder of an Allowed Other




                                                            16
 Case 20-11177-KBO             Doc 547          Filed 08/25/20       Page 21 of 50



            Priority Claim shall receive payment in full in Cash or other treatment rendering such
            Claim Unimpaired, in each case on the Effective Date.

     (c)    Voting: Class 1 is Unimpaired under the Plan. Each Holder of a Class 1 Other Priority
            Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
            the Bankruptcy Code. Therefore, each Holder of a Class 1 Other Priority Claim is not
            entitled to vote to accept or reject the Plan.

2.   Class 2—Other Secured Claims.

     (a)    Classification: Class 2 consists of all Other Secured Claims.

     (b)    Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
            to less favorable treatment, in full and final satisfaction, compromise, settlement, and
            release of and in exchange for each Allowed Other Secured Claim, each Holder of an
            Allowed Other Secured Claim shall receive, at the election of the Debtors, in consultation
            with the Required Consenting Term Loan Lenders, and in each case, on the Effective Date:

            (i)      payment in full in Cash of such Allowed Other Secured Claim;

            (ii)     the Collateral securing such Allowed Other Secured Claim;

            (iii)    Reinstatement of such Allowed Other Secured Claim, notwithstanding any
                     contractual provision or applicable non-bankruptcy Law that entitles the holder of
                     such claim to demand or to receive payment prior to the stated maturity of such
                     Allowed Other Secured Claim from and after the occurrence of default; or

            (iv)     such other treatment rendering such Allowed Other Secured Claim Unimpaired.

     (c)    Voting: Class 2 is Unimpaired under the Plan. Each Holder of a Class 2 Other Secured
            Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
            the Bankruptcy Code. Therefore, each Holder of a Class 2 Other Secured Claim is not
            entitled to vote to accept or reject the Plan.

3.   Class 3—Term Loan Claims.

     (a)    Classification: Class 3 consists of all Term Loan Claims.

     (b)    Treatment: In full and final satisfaction, compromise, settlement, and release of its Claim
            (unless the applicable Holder agrees to a less favorable treatment), each Holder of Allowed
            Term Loan Claim shall receive on the Effective Date either:

            (i)      In the event the Sale Transaction is not a Term Loan Credit Bid Transaction, its
                     Pro Rata share of the Distributable Proceeds pursuant to the Waterfall Recovery;
                     or

            (ii)     In the event the Sale Transaction is a Term Loan Credit Bid Transaction, on
                     account of the Allowed Term Loan Claims less the Term Loan Credit Bid
                     Amount, its Pro Rata share of the Distributable Proceeds, if any, pursuant to the
                     Waterfall Recovery.

                     For the avoidance of doubt, in the event the Sale Transaction is a Term Loan
                     Credit Bid Transaction, the Term Loan Lenders shall be entitled to immediate
                     possession of the Purchased Assets as and solely to the extent set forth in the Sale
                     Order, with no further order of the Bankruptcy Court required.



                                           17
 Case 20-11177-KBO              Doc 547         Filed 08/25/20        Page 22 of 50



     (c)    Voting: Class 3 is Impaired under the Plan. Each Holder of a Class 3 Allowed Term Loan
            Claim is entitled to vote to accept or reject the Plan.

4.   Class 4—General Unsecured Claims.

     (a)    Classification: Class 4 consists of all General Unsecured Claims.

     (b)    Treatment: In full and final satisfaction, compromise, settlement, and release of its Claim
            (unless the applicable Holder agrees to a less favorable treatment), each Holder of Allowed
            General Unsecured Claim that is not assumed by the Purchaser shall receive its Pro Rata
            share of the Distributable Proceeds, if any, pursuant to the Waterfall Recovery.

            For the avoidance of doubt, all General Unsecured Claims that are assumed by the
            Purchaser pursuant to the Sale Transaction Documentation shall be satisfied by the
            Purchaser in full in Cash following the Effective Date in the ordinary course of business;
            provided that any Allowed General Unsecured Claim that has been expressly assumed by
            the Purchaser under the Sale Transaction shall not be an obligation of the Debtors as of or
            after the Effective Date.

     (c)    Voting: Class 4 is Impaired. Each Holder of a Class 4 Allowed General Unsecured Claim
            is entitled to vote to accept or reject the Plan.

5.   Class 5—Intercompany Claims.

     (a)    Classification: Class 5 consists of all purported Intercompany Claims.

     (b)    Treatment: In full and final satisfaction of each Allowed Intercompany Claim, each
            Allowed Intercompany Claim, unless otherwise provided for under the Plan and subject to
            the Description of Transaction Steps, will either be Reinstated, distributed, contributed, set
            off, settled, cancelled and released or otherwise addressed at the option of the Debtors, in
            consultation with the Required Consenting Term Loan Lenders; provided, that no
            distributions shall be made on account of any such Intercompany Claims.

     (c)    Voting: Class 5 is either Unimpaired, and the Holders of Intercompany Claims are
            conclusively presumed to have accepted the Plan under section 1126(f) of the Bankruptcy
            Code, or Impaired or the Holders of Allowed Class 5 Claims are deemed to have rejected
            the Plan pursuant to section 1126(g) of the Bankruptcy Code. Holders of Intercompany
            Claims are not entitled to vote to accept or reject the Plan.

6.   Class 6—Intercompany Interests.

     (a)    Classification: Class 6 consists of all Intercompany Interests.

     (b)    Treatment: In full and final satisfaction of each Allowed Intercompany Interest, subject to
            the Description of Transaction Steps, each Intercompany Interest shall be Reinstated solely
            to maintain the Debtors’ corporate structure.

     (c)    Voting: Class 6 is Unimpaired, and Holders of Intercompany Interests are conclusively
            presumed to have accepted the Plan under section 1126(f) of the Bankruptcy Code.
            Holders of Intercompany Interests are not entitled to vote to accept or reject the Plan.




                                           18
               Case 20-11177-KBO               Doc 547         Filed 08/25/20         Page 23 of 50



             7.   Class 7—Section 510(b) Claims.

                  (a)      Classification: Class 7 consists of all Section 510(b) Claims.

                  (b)      Treatment: On the Effective Date, in full and final satisfaction, compromise, settlement,
                           and release of its Claim, each Holder of an Allowed Class 7 Section 510(b) Claim shall
                           receive its Pro Rata share of the Distributable Proceeds, if any, pursuant to the Waterfall
                           Recovery; provided that for purposes of receiving the treatment provided herein, each
                           Holder of an Allowed Section 510(b) Claim shall be treated as if such Holder held a number
                           of Allowed Class 8 Akorn Interests equal in value to the amount of its Allowed Section
                           510(b) Claim.

                  (c)      Voting: Class 7 is Impaired. Each Holder of a Class 7 Allowed Section 510(b) Claim is
                           entitled to vote to accept or reject the Plan.

             8.   Class 8—Akorn Interests.

                  (a)      Classification: Class 8 consists of all Akorn Interests.

                  (b)      Treatment: On the Effective Date, in full and final satisfaction, compromise, settlement,
                           and release of its Interest, each Holder of Allowed Class 8 Akorn Interests shall receive its
                           Pro Rata share of the Distributable Proceeds, if any, pursuant to the Waterfall Recovery.

                  (c)      Voting: Class 8 is Impaired. Each Holder of Class 8 Allowed Akorn Interests is entitled
                           to vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect, diminish, or impair the rights
of the Debtors or the Purchaser, as applicable, with respect to any Unimpaired Claims, including all rights in respect
of legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

D.       Elimination of Vacant Classes.

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes; Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims eligible to vote and no Holder of Claims eligible to vote in such Class votes to
accept or reject the Plan, the Plan shall be presumed accepted by the Holders of such Claims in such Class.

F.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

         Section 1129(a)(10) of the Bankruptcy Code is satisfied for purposes of Confirmation by acceptance of the
Plan by at least one Impaired Class of Claims or Interests. The Debtors shall seek Confirmation of the Plan pursuant
to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors
reserve the right to modify the Plan in accordance with Article X to the extent, if any, that Confirmation pursuant to
section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a
Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
Bankruptcy Code and the Bankruptcy Rules.




                                                          19
               Case 20-11177-KBO                Doc 547         Filed 08/25/20        Page 24 of 50



G.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors reserve the right to re-classify any Allowed
Claim or Allowed Interest in accordance with any contractual, legal, or equitable subordination relating thereto.

                                            ARTICLE IV
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims.

          Except as otherwise expressly provided herein, pursuant to section 1123 of the Bankruptcy Code, and in
consideration for the classification, distributions, releases, and other benefits provided under the Plan and the Sale
Transaction Documentation, upon the Effective Date, the provisions of the Plan shall constitute a good-faith
compromise and settlement of all Claims, Interests, Causes of Action, and controversies released, settled,
compromised, or otherwise resolved pursuant to the Plan, including those resolved by the UCC Settlement. The Plan
shall be deemed a motion, proposed by the Debtors, to approve the good-faith compromise and settlement of all such
Claims, Interests, Causes of Action, and controversies, and the entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of such compromise and settlement under section 1123 of the Bankruptcy Code, as well
as a finding by the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable, and in the
best interests of the Debtors and their Estates. Distributions made to Holders of Allowed Claims in any Class are
intended to be final.

B.       The UCC Settlement.

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the Plan incorporates and
implements the UCC Settlement, a compromise and settlement of numerous issues and disputes between and among
the Debtors, the Committee, the Holders of Class 3 Term Loan Claims, and the DIP Lenders designed to achieve a
reasonable and effective resolution of the Chapter 11 Cases. Except as otherwise expressly set forth herein, the UCC
Settlement constitutes a settlement of all potential issues and Claims between and among the Debtors, the Committee,
the Holders of Class 3 Term Loan Claims, and the DIP Lenders.

C.       Sources of Plan Consideration.

          Cash on hand, borrowings under the DIP Facility, the Distributable Proceeds, if any, the Wind-Down
Amount, the Debtors’ rights under the Sale Transaction Documentation, payments made directly by the Purchaser on
account of any Assumed Liabilities under the Sale Transaction Documentation, payments of Cure Costs made by the
Purchaser pursuant to sections 365 or 1123 of the Bankruptcy Code, the return of any utility deposits as set forth in
the Utility Orders, and all Causes of Action not previously settled, released, or exculpated under the Plan, if any, shall
be used to fund the distributions to Holders of Allowed Claims against the Debtors in accordance with the treatment
of such Claims and subject to the terms provided herein. Unless otherwise agreed in writing by the Debtors and the
Purchaser, distributions required by this Plan on account of Allowed Claims that are Assumed Liabilities shall be the
sole responsibility of the Purchaser to the extent such Claim is Allowed against the Debtors.

D.       Restructuring Transactions.

         Upon the entry of the Confirmation Order and/or Sale Order, as applicable, the Debtors, the Plan
Administrator, and the Purchaser are authorized, without further order of the Bankruptcy Court, subject to the terms
of the Restructuring Support Agreement, to take all actions as may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Restructuring Transactions under or in
connection with the Plan and Sale Transaction Documentation that are consistent with and pursuant to the terms and
conditions of the Plan, the Restructuring Support Agreement, and the Sale Transaction Documentation, including: (a)



                                                           20
                Case 20-11177-KBO                Doc 547         Filed 08/25/20         Page 25 of 50



the execution and delivery of all appropriate agreements or other documents of merger, consolidation, sale,
restructuring, conversion, disposition, transfer, dissolution, or liquidation containing terms that are consistent with the
terms of the Plan and that satisfy the requirements of applicable law; (b) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation
on terms consistent with the terms of the Plan; (c) rejection, assumption, or assumption and assignment, as applicable,
of Executory Contracts and Unexpired Leases; (d) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable state Law; and (e) any
transaction described in the Description of Transactions Steps, if applicable.

          The Confirmation Order and/or Sale Order, as applicable, shall and shall be deemed to, pursuant to sections
363 and 1123 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate
to effect any transaction described in, approved by, contemplated by, or necessary to effectuate the Plan, including the
Restructuring Transactions.

              1.   The Purchaser Assumed Claims.

         The Sale Transaction Documentation provides that as part of the Sale Transaction, the Purchaser assumed
certain obligations owed by the Debtors to certain Holders of Unsecured Claims. Following such assumption by the
Purchaser, including pursuant to the UCC Settlement, the Purchaser shall satisfy such obligations in Cash, and for the
avoidance of doubt, any obligations that were assumed by the Purchaser shall cease to be Claims against the Debtors
following such assumption.

              2.   Payment of Cure Costs and Other Amounts.

         On the Effective Date, the Debtors shall pay all Cure Costs that are required to be paid (if any) pursuant to
and in accordance with sections 365 or 1123 of the Bankruptcy Code with respect to any Executory Contracts or
Unexpired Leases that are assumed by the Debtors pursuant to the Plan. For the avoidance of doubt, the Debtors shall
have no obligations to pay any Cure Costs for any contract or lease that was assumed by the Purchaser pursuant to the
Sale Order.

E.       Vesting of Assets.

         Except as otherwise provided in the Plan, the Sale Transaction Documentation, or any agreement, instrument,
or other document incorporated herein or therein, on the Effective Date the Retained Assets shall vest in the Debtors
for the purpose of liquidating the Estates, free and clear of all Liens, Claims, charges, and other encumbrances. For
the avoidance of doubt, all Transferred Causes of Action were transferred to the Purchaser in the Sale Transaction,
and the Retained Causes of Action shall vest in the Debtors on the Effective Date for prosecution, settlement, or other
action as determined by the Plan Administrator.

          On and after the Effective Date, except as otherwise provided in the Plan, the Plan Administrator may operate
the Debtors’ businesses and use, acquire, or dispose of property and, as applicable, compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

F.       Plan Administrator.

         The Plan Administrator shall act for the Debtors in the same fiduciary capacity as applicable to a board of
managers and officers, subject to the provisions hereof (and all certificates of formation, membership agreements, and
related documents are deemed amended by the Plan to permit and authorize the same). On the Effective Date, the
authority, power, and incumbency of the persons acting as managers and officers of the Debtors shall be deemed to
have resigned, solely in their capacities as such, and a representative of the Plan Administrator shall be appointed as
the sole manager and sole officer of the Debtors and shall succeed to the powers of the Debtors’ managers and officers.
From and after the Effective Date, the Plan Administrator shall be the sole representative of, and shall act for, the
Debtors. For the avoidance of doubt, the foregoing shall not limit the authority of the Debtors or the Plan
Administrator, as applicable, to continue the employment any former manager or officer.



                                                            21
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 26 of 50



           The powers of the Plan Administrator shall include any and all powers and authority to implement the Plan
and to make distributions thereunder and wind down the businesses and affairs of the Debtors, including:
(i) liquidating, receiving, holding, investing, supervising, and protecting the assets of the Debtors remaining after
consummation of the Sale Transaction; (ii) taking all steps to execute all instruments and documents necessary to
effectuate the distributions to be made under the Plan; (iii) making distributions as contemplated under the Plan;
(iv) establishing and maintaining bank accounts in the name of the Debtors; (v) subject to the terms set forth herein,
employing, retaining, terminating, or replacing professionals to represent it with respect to its responsibilities or
otherwise effectuating the Plan to the extent necessary; (vi) paying all reasonable fees, expenses, debts, charges, and
liabilities of the Debtors; (vii) administering and paying taxes of the Debtors, including filing tax returns;
(viii) representing the interests of the Debtors before any taxing authority in all matters, including any action, suit,
proceeding or audit; and (ix) exercising such other powers as may be vested in it pursuant to order of the Bankruptcy
Court or pursuant to the Plan, or as it reasonably deems to be necessary and proper to carry out the provisions of the
Plan.

          The Plan Administrator may resign at any time upon thirty (30) days’ written notice delivered to the
Bankruptcy Court, provided that such resignation shall only become effective upon the appointment of a permanent
or interim successor Plan Administrator. Upon its appointment, the successor Plan Administrator, without any further
act, shall become fully vested with all of the rights, powers, duties, and obligations of its predecessor and all
responsibilities of the predecessor Plan Administrator relating to the Debtors shall be terminated.

         1.       Appointment of the Plan Administrator.

          The Plan Administrator shall be appointed by the Debtors, in consultation with the Purchaser. The Plan
Administrator shall retain and have all the rights, powers, and duties necessary to carry out its responsibilities under
this Plan, and as otherwise provided in the Confirmation Order.

         2.       Retention of Professionals.

         The Plan Administrator shall have the right to retain the services of attorneys, accountants, and other
professionals that, in the discretion of the Plan Administrator, are necessary to assist the Plan Administrator in the
performance of his or her duties. The reasonable fees and expenses of such professionals shall be paid by the Debtors,
upon the monthly submission of statements to the Plan Administrator. The payment of the reasonable fees and
expenses of the Plan Administrator’s retained professionals shall be made in the ordinary course of business and shall
not be subject to the approval of the Bankruptcy Court.

         3.       Compensation of the Plan Administrator.

       The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as described in the Plan
Supplement.

G.       Wind-Down.

         On and after the Effective Date, the Plan Administrator will be authorized to implement the Plan and any
applicable orders of the Bankruptcy Court, and the Plan Administrator shall have the power and authority to take any
action necessary to wind down and dissolve the Debtors’ Estates.

          As soon as practicable after the Effective Date, the Plan Administrator shall: (i) cause the Debtors to comply
with, and abide by, the terms of the Plan and any other documents contemplated thereby; (ii) take any actions necessary
to wind down the Debtors’ Estates; and (iii) take such other actions as the Plan Administrator may determine to be
necessary or desirable to carry out the purposes of the Plan. From and after the Effective Date, except as set forth
herein, the Debtors (x) for all purposes shall be deemed to have withdrawn their business operations from any state in
which the Debtors were previously conducting, or are registered or licensed to conduct, their business operations, and
shall not be required to file any document, pay any sum, or take any other action in order to effectuate such withdrawal,
and (y) shall not be liable in any manner to any taxing authority for franchise, business, license, or similar taxes
accruing on or after the Effective Date.



                                                           22
               Case 20-11177-KBO                Doc 547          Filed 08/25/20        Page 27 of 50



        The Filing of the final monthly operating report (for the month in which the Effective Date occurs) and all
subsequent quarterly operating reports shall be the responsibility of the Plan Administrator.

H.       Wind-Down Amount.

          On or prior to the Effective Date, the Debtors shall retain the Wind-Down Amount in accordance with the
terms of the Sale Transaction Documentation. The Wind-Down Amount shall be used by the Plan Administrator
solely to satisfy the distributions set forth herein, the expenses of the Debtors and the Plan Administrator as set forth
in the Plan; provided that all costs and expenses associated with the winding down of the Debtors and the storage of
records and documents shall constitute expenses of the Debtors and shall be paid from the Wind-Down Amount. In
no event shall the Plan Administrator be required or permitted to use its personal funds or assets for such purposes.

I.       Plan Administrator Exculpation, Indemnification, Insurance, and Liability Limitation.

          The Plan Administrator and all professionals retained by the Plan Administrator, each in their capacities as
such, shall be deemed exculpated and indemnified, except for actual fraud, willful misconduct, or gross negligence,
in all respects by the Debtors. The Plan Administrator may obtain, at the expense of the Debtors, commercially
reasonable liability or other appropriate insurance with respect to the indemnification obligations of the Debtors. The
Plan Administrator may rely upon written information previously generated by the Debtors.

         For the avoidance of doubt, notwithstanding anything to the contrary contained herein, the Plan
Administrator, in its capacity as such, shall have no liability whatsoever to any party for the liabilities and/or
obligations, however created, whether direct or indirect, in tort, contract, or otherwise, of the Debtors.

J.       Tax Returns.

         After the Effective Date, the Plan Administrator shall complete and file all final or otherwise required federal,
state, and local tax returns for each of the Debtors, and, pursuant to section 505(b) of the Bankruptcy Code, may
request an expedited determination of any unpaid tax liability of such Debtor or its Estate for any tax incurred during
the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

K.       Cancellation of Notes, Instruments, Certificates, and Other Documents.

          On the Effective Date, except as otherwise specifically provided for in the Plan or to the extent otherwise
assumed by the Purchaser: (i) the obligations of any Debtor under any certificate, share, note, bond, indenture,
purchase right, or other instrument or document, directly or indirectly evidencing or creating any indebtedness or
obligation of giving rise to any Claim shall be cancelled and deemed surrendered as to the Debtors, and the Debtors
shall not have any continuing obligations thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws, or certificates or articles of incorporation
or similar documents governing the shares, certificates, notes, bonds, indenture, purchase rights, options, warrants, or
other instruments or documents evidencing or creating any indebtedness or obligation of the Debtors shall be fully
released, settled, and compromised; provided, however, that notwithstanding anything to the contrary contained
herein, any indenture or agreement that governs the rights of the DIP Agent and the Term Loan Agent shall continue
in effect to allow the DIP Agent or the Term Loan Agent, as applicable, to (A) enforce its rights, Claims, and interests
(and those of any predecessor or successor thereto) vis-à-vis any parties other than the Debtors, (B) receive
distributions under the Plan and to distribute them to Holders of Allowed DIP Facility Claims and Term Loan Claims,
as applicable, in accordance with the terms of such agreements, (C) enforce its rights to payment of fees, expenses,
and indemnification obligations as against any money or property distributable to Holders of Allowed DIP Facility
Claims and Term Loan Claims, as applicable, including any rights to priority of payment and/or to exercise charging
liens, and (D) appear and be heard in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court, including
to enforce any obligation owed to the DIP Agent, the Term Loan Agent, or Holders of DIP Facility Claims and Term
Loan Claims under the Plan, as applicable.




                                                            23
                Case 20-11177-KBO                Doc 547          Filed 08/25/20        Page 28 of 50



L.       Corporate Action.

         Upon the Effective Date, by virtue of the solicitation of votes in favor of the Plan and entry of the
Confirmation Order, all actions contemplated by the Plan (including any action to be undertaken by the Debtors or the
Plan Administrator, as applicable) shall be deemed authorized, approved, and, to the extent taken prior to the Effective
Date, ratified without any requirement for further action by Holders of Claims or Interests, the Debtors, the Plan
Administrator, or any other Entity or Person. All matters provided for in the Plan involving the corporate structure of
the Debtors shall be deemed to have occurred and shall be in effect, without any requirement of further action by the
Debtors or the Debtors’ Estates.

          Upon the Effective Date or as soon as reasonably practicable thereafter, after making all distributions
provided for under the Plan, the Debtors shall be deemed to have been dissolved and terminated, except as necessary
to satisfy their obligations under the Plan. The directors, managers, and officers of the Debtors shall be authorized to
execute, deliver, File, or record such contracts, instruments, and other agreements or documents and take such other
actions as they may deem necessary or appropriate to implement the provisions of this Article IV.L.

        The authorizations and approvals contemplated by this Article IV.L shall be effective notwithstanding any
requirements under applicable nonbankruptcy Law.

M.       Dissolution of the Board of the Debtors.

          As of the Effective Date, the existing boards of directors or managers, as applicable, of the Debtors shall be
dissolved without any further action required on the part of the Debtors or the Debtors’ officers, directors, managers,
shareholders, or members, and any remaining officers, directors, managers, or managing members of any Debtor shall
be dismissed without any further action required on the part of any such Debtor, the equity holders of the Debtors, the
officers, directors, or managers, as applicable, of the Debtors, or the members of any Debtor.

           As of the Effective Date, the Plan Administrator shall act as the sole officer, director, and manager, as
applicable, of the Debtors with respect to their affairs other than matters substantially related to the transactions
described in Article IV.D.1 of the Plan. Subject in all respects to the terms of this Plan, the Plan Administrator shall
have the power and authority to take any action necessary to wind down and dissolve any of the Debtors, and shall:
(i) file a certificate of dissolution for any of the Debtors, together with all other necessary corporate and company
documents, to effect the dissolution of the Debtors under the applicable Laws of the applicable state(s) of formation;
and (ii) complete and file all final or otherwise required federal, state, and local tax returns and shall pay taxes required
to be paid for any of the Debtors, and pursuant to section 505(b) of the Bankruptcy Code, request an expedited
determination of any unpaid tax liability of any of the Debtors or their Estates for any tax incurred during the
administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

          The filing by the Plan Administrator of any of the Debtors’ certificates of dissolution shall be authorized and
approved in all respects without further action under applicable law, regulation, order, or rule, including any action
by the stockholders, members, board of directors, or board of managers of any of the Debtors or any of their affiliates.

N.       Release of Liens.

        Except as otherwise expressly provided herein, on the Effective Date, all Liens on any property of any
Debtors shall automatically terminate, all property subject to such Liens shall be automatically released, and all
guarantees of any Debtors shall automatically be released.

O.       Effectuating Documents; Further Transactions.

         The Debtors and the officers and members thereof are authorized to and may issue, execute, deliver, file, or
record such contracts, securities, instruments, releases, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan
and the Restructuring Support Agreement, without the need for any approvals, authorizations, notice, or consents,
except for those expressly required pursuant to the Plan.



                                                             24
               Case 20-11177-KBO                Doc 547         Filed 08/25/20        Page 29 of 50



P.       Exemption from Certain Taxes and Fees.

          To the maximum extent provided by section 1146(a) of the Bankruptcy Code, any post-Confirmation transfer
from any Entity pursuant to, in contemplation of, or in connection with the Plan, the Sale Transaction, or the Sale
Transaction Documentation or pursuant to: (i) the issuance, distribution, transfer, or exchange of any debt, equity
security, or other interest in the Debtors; or (ii) the making, delivery, or recording of any deed or other instrument of
transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale, assignments, or
other instruments of transfer executed in connection with any transaction arising out of, contemplated by, or in any
way related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or
similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, or other similar tax or governmental assessment, in each case to the extent permitted by applicable
bankruptcy law, and the appropriate state or local government officials or agents shall forego collection of any such
tax or governmental assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

Q.       Causes of Action.

         Pursuant to the Sale Transaction Documentation, the Debtors assigned and transferred to the Purchaser all of
the Transferred Causes of Action pursuant to the Sale Transaction Documentation in connection with the Sale
Transaction. For the avoidance of doubt, the Debtors or the Plan Administrator, as applicable, will retain the right to
enforce the terms of the Sale Transaction Documentation. Any Retained Causes of Action shall remain with the
Debtors and shall vest with the Plan Administrator as of the Effective Date.

         No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any such Cause of Action against them as any indication that the Debtors will not pursue any and all
available Causes of Actions against them. No preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation.

R.       Closing the Chapter 11 Cases.

         For the avoidance of doubt, upon the occurrence of the Effective Date, the Debtors or Plan Administrator, as
applicable, shall be permitted to file a motion for entry of an order closing all of the Chapter 11 Cases of the Debtors
except for the Chapter 11 Case of Akorn, and any other Debtor identified in the Description of Transaction Steps, and
all contested matters relating to each of the Debtors, including objections to Claims, shall be administered and heard
in the Chapter 11 Case of Akorn, irrespective of whether such Claim(s) were filed against a Debtor whose Chapter 11
Case was closed.

         When all Disputed Claims have become Allowed or disallowed and all remaining Cash has been distributed
in accordance with the Plan, the Debtors or Plan Administrator, as applicable, shall seek authority from the Bankruptcy
Court to close any remaining Chapter 11 Cases of the Debtors in accordance with the Bankruptcy Code and the
Bankruptcy Rules.

                                     ARTICLE V
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

          Except as otherwise provided herein or provided in the Sale Transaction Documentation, each Executory
Contract and Unexpired Lease (other than any Executory Contract or Unexpired Lease previously rejected, assumed,
or assumed and assigned), any employee benefit plans, severance plans, and other Executory Contracts under which
employee obligations arise, shall be deemed automatically rejected on the Effective Date pursuant to sections 365 and
1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is specifically described in
the Plan as to be assumed and assigned to the Plan Administrator, or other Entity, in connection with Confirmation of
the Plan, or is specifically scheduled to be assumed or assumed and assigned to the Plan Administrator, or other Entity,



                                                           25
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 30 of 50



pursuant to the Plan or the Plan Supplement; (2) is subject to a pending motion to assume such Unexpired Lease or
Executory Contract as of the Effective Date; (3) is to be assumed by the Debtors or assumed by the Debtors and
assigned to the Purchaser or another third party, as applicable, in connection with the Sale Transaction following the
consummation thereof; (4) is a contract, instrument, release, indenture, or other agreement or document entered into
in connection with the Plan; (5) is a D&O Policy; or (6) is the Sale Transaction Documentation.

         Entry of the Confirmation Order by the Bankruptcy Court shall constitute approval of such assumptions,
assignments, and rejections, including the assumption and assignment of the Executory Contracts or Unexpired Leases
as provided in the Sale Transaction Documentation and the Plan Supplement, pursuant to sections 365(a) and 1123 of
the Bankruptcy Code. Assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan
are effective as of the Effective Date. Any motions to assume Executory Contracts or Unexpired Leases pending on
the Effective Date shall be subject to approval by a Final Order of the Bankruptcy Court on or after the Effective Date.

          If certain, but not all, of a contract counterparty’s Executory Contracts and Unexpired Leases are assumed
pursuant to the Plan, the Confirmation Order will be a determination that such counterparty’s Executory Contracts
and Unexpired Leases that are being rejected pursuant to the Plan are severable agreements that are not integrated
with those Executory Contracts and Unexpired Leases that are being assumed pursuant to the Plan. Parties seeking to
contest this finding with respect to their Executory Contracts and/or Unexpired Leases must file a timely objection by
the Confirmation Objection Deadline on the grounds that their agreements are integrated and not severable.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases.

          Unless otherwise provided by a Final Order of the Bankruptcy Court, any Proof of Claim based on the
rejection of the Debtors’ Executory Contracts or Unexpired Leases, pursuant to the Plan or otherwise, must be Filed
with the Bankruptcy Court and served on the Debtors or, after the Effective Date, the Plan Administrator, as applicable,
no later than thirty (30) days after the effective date of the rejection of such Executory Contract or Unexpired Lease.
In addition, any objection to the rejection of an Executory Contract or Unexpired Lease must be Filed with the
Bankruptcy Court and served on the Debtors or, after the Effective Date, the Plan Administrator, as applicable, no
later than fourteen (14) days after service of the Debtors’ proposed rejection of such Executory Contract or Unexpired
Lease.

         Any Holders of Claims arising from the rejection of an Executory Contract or Unexpired Lease for
which Proofs of Claim were required to be but were not timely Filed shall not (i) be treated as a creditor with
respect to such Claim, (ii) be permitted to vote to accept or reject the Plan on account of any Claim arising
from such rejection, or (iii) participate in any distribution in the Chapter 11 Cases on account of such Claim.
Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the Bankruptcy
Court within such time will be automatically disallowed, forever barred from assertion, and shall not be
enforceable against the Debtors, the Debtors’ Estates, or the property for any of the foregoing without the need
for any objection by the Debtors or further notice to, or action, order, or approval of the Bankruptcy Court or
any other Entity, and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease shall
be deemed fully compromised, settled, and released, notwithstanding anything in the Schedules or a Proof of
Claim to the contrary. All Allowed Claims arising from the rejection of the Debtors’ prepetition Executory Contracts
or prepetition Unexpired Leases shall be classified as General Unsecured Claims against the appropriate Debtor,
except as otherwise provided by order of the Bankruptcy Court.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

          Any monetary defaults under an Executory Contract or Unexpired Lease to be assumed by the Debtors as set
forth in Article V.A, as reflected on the Cure Notice shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of such Cure Costs in Cash on or about the Effective Date, subject to the limitations described
below and set forth in Article IV.D herein, or on such other terms as the parties to such Executory Contracts or
Unexpired Leases may otherwise agree. In the event of a dispute regarding (i) the Cure Costs, (ii) the ability of any
assignee, as applicable, to provide “adequate assurance of future performance” (within the meaning of section 365 of
the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed, or (iii) any other matter
pertaining to assumption, the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made
following the entry of a Final Order or orders resolving the dispute and approving the assumption.


                                                           26
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 31 of 50



          Assumption (or assumption and assignment) of any Executory Contract or Unexpired Lease pursuant to the
Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership interest composition or
other bankruptcy-related defaults, arising under any assumed (or assumed and assigned) Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such Executory Contract or Unexpired Lease.
All liabilities reflected in the Schedules and any Proof of Claim Filed with respect to an Executory Contract or
Unexpired Lease that has been assumed shall be deemed disallowed and expunged, without further notice to
or action, order, or approval of the Bankruptcy Court.

D.       D&O Policies.

          The D&O Policies shall be assumed by the Debtors on behalf of the applicable Debtor effective as of the
Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy Code, and nothing shall alter, modify, or amend,
affect, or impair the terms and conditions of (or the coverage provided by) any of the D&O Policies including the
coverage for defense and indemnity under any of the D&O Policies which shall remain available to all individuals
within the definition of “Insured” in any of the D&O Policies.

E.       Modifications, Amendments, Supplements, Restatements, or Other Agreements.

          Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect such
Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
that may arise in connection therewith, absent a Final Order of the Bankruptcy Court to the contrary.

F.       Reservation of Rights.

          Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Assumed Contracts
and Leases List, nor anything contained in the Plan, shall constitute an admission by the Debtors or any other Entity,
as applicable, that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that either any
Debtor or any other Entity, as applicable, has any liability thereunder. In the event of a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors or the Plan
Administrator, as applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute to
alter the treatment of such contract or lease as otherwise provided in the Plan.

G.       Nonoccurrence of Effective Date.

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

                                             ARTICLE VI
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Timing and Calculation of Amounts to Be Distributed.

          Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably practicable thereafter
(or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such Claim becomes Allowed or as
soon as reasonably practicable thereafter), each Holder of an Allowed Claim against or Allowed Interest in, as



                                                           27
               Case 20-11177-KBO               Doc 547         Filed 08/25/20        Page 32 of 50



applicable, the Debtors shall receive the full amount of the distributions that the Plan provides for Allowed Claims in
the applicable Class from the Debtors or the Disbursing Agent on behalf of the Debtors, as applicable. In the event
that any payment or act under the Plan is required to be made or performed on a date that is not a Business Day, then
the making of such payment or the performance of such act may be completed on the next succeeding Business Day,
in which case such payment shall be deemed to have occurred when due. If and to the extent that there are Disputed
Claims, distributions on account of any such Disputed Claims shall be made pursuant to the provisions set forth in
Article VII. Notwithstanding anything to the contrary in the Plan, no Holder of an Allowed Claim shall, on account
of such Allowed Claim, receive a distribution in excess of the Allowed amount of such Claim plus any interest
accruing on such Claim that is actually payable in accordance with the Plan.

B.       Rights and Powers of the Disbursing Agent.

             1.   Powers of the Debtors and the Disbursing Agent.

         Except as otherwise set forth herein, all distributions under the Plan shall be made on the Effective Date or
as soon as reasonably practicable thereafter by the Debtors or the Disbursing Agent (or its designee(s)), the timing of
which shall be subject to the reasonable discretion of the Debtors or the Disbursing Agent, as applicable.

         On and after the Effective Date, the Disbursing Agent and its designees or representatives shall have the right
to object to, Allow, or otherwise resolve any General Unsecured Claim, Priority Claim, or Other Secured Claim,
subject to the terms hereof.

          The Debtors and the Disbursing Agent, as applicable, shall not be required to give any bond or surety or other
security for the performance of their duties unless otherwise ordered by the Bankruptcy Court. However, in the event
that the Disbursing Agent is so ordered after the Effective Date, all costs and expenses of procuring any such bond or
surety shall be paid for with Cash by the Debtors.

             2.   Fees of Disbursing Agent and Expenses Incurred On or After the Effective Date.

         Except as otherwise ordered by the Bankruptcy Court, the reasonable and documented fees and expenses
incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable compensation
and expense reimbursement Claims (including attorney fees and expenses) made by the Disbursing Agent in
connection with such person’s duties shall be paid without any further notice to or action, order, or approval of the
Bankruptcy Court in Cash from the Wind-Down Amount.

C.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

             1.   Record Date for Distribution.

         Except as provided herein, on the Distribution Record Date, the Claims Register shall be closed and the
Debtors and the Disbursing Agent, or any other party responsible for making distributions, shall instead be authorized
and entitled to recognize only those record Holders listed on the Claims Register as of the close of business on the
Distribution Record Date.

             2.   Delivery of Distributions on DIP Facility Claims.

           Notwithstanding any provision of the Plan to the contrary, to the extent the DIP Agent is not the Purchaser,
all distributions on account of Allowed DIP Facility Claims shall be governed by the documents governing the DIP
Facility and such distribution shall be deemed completed when made to the DIP Agent, which shall be deemed the
Holder of their respective portion of the Allowed DIP Facility Claims for purposes of distributions to be made
hereunder. The DIP Agent shall hold or direct such distributions for the benefit of their respective Holders of Allowed
DIP Facility Claims. As soon as practicable following compliance with the requirements set forth in this Article VI,
the DIP Agent shall arrange to deliver or direct the delivery of such distributions to or on behalf of their respective
Holders of DIP Facility Claims.




                                                          28
               Case 20-11177-KBO                Doc 547         Filed 08/25/20        Page 33 of 50



              3.   Delivery of Distributions on Term Loan Claims.

         Notwithstanding any provision of the Plan to the contrary, all distributions on account of Allowed Term Loan
Claims shall be governed by the Term Loan Credit Agreement and shall be deemed completed when made to the Term
Loan Agent, which shall be deemed the Holder of their respective portion of the Allowed Term Loan Claims for
purposes of distributions to be made hereunder. The Term Loan Agent shall hold or direct such distributions for the
benefit of their respective Holders of Allowed Term Loan Claims. As soon as practicable following compliance with
the requirements set forth in this Article VI, the Term Loan Agent shall arrange to deliver or direct the delivery of
such distributions to or on behalf of their respective Holders of Term Loan Claims.

              4.   Delivery of Distributions in General.

                   (a)      Payments and Distributions on Disputed Claims.

        Distributions made after the Effective Date to Holders of Disputed Claims that are not Allowed Claims or
Disputed Interests that are not Allowed Interests, as applicable, as of the Effective Date but which later become
Allowed Claims, or Allowed Interests, as applicable, shall, in the reasonable discretion of the Disbursing Agent, be
deemed to have been made on the Effective Date unless the Disbursing Agent and the Holder of such Claim agree
otherwise.

                   (b)      Special Rules for Distributions to Holders of Disputed Claims.

          Notwithstanding any provision otherwise in the Plan and except as may be agreed to by, as applicable, the
Debtors or the Disbursing Agent, as applicable, on the one hand, and the Holder of a Disputed Claim or Disputed
Interest, as applicable, on the other hand, no partial payments and no partial distributions shall be made with respect
to any Disputed Claim or Disputed Interest, other than with respect to Professional Fee Claims, until all Disputed
Claims held by the Holder of such Disputed Claim or Disputed Interest have become Allowed Claims or Allowed
Interests or have otherwise been resolved by settlement or Final Order.

                   (c)      Distributions.

          On and after the Effective Date, the Debtors shall make the distributions required to be made on account of
Allowed Claims or Allowed Interests under the Plan. Any distribution that is not made on the Initial Distribution Date
or on any other date specified in the Plan because the Claim or Interest that would have been entitled to receive that
distribution is not an Allowed Claim or Allowed Interest on such date, shall be held by the Debtors or the Disbursing
Agent in reserve in accordance with the Plan, as applicable, and distributed on the next Subsequent Distribution Date
that occurs after such Claim or Interest is Allowed. Subject to Article VI.E, no interest shall accrue or be paid on the
unpaid amount of any distribution paid pursuant to the Plan.

              5.   Minimum; De Minimis Distributions.

          No Cash payment of less than $100, in the reasonable discretion of the Disbursing Agent, shall be made to a
Holder of an Allowed Claim or Allowed Interest on account of such Allowed Claim or Allowed Interest, and each
Claim or Interest to which this limitation applies shall be satisfied pursuant to Article VIII of the Plan, and its Holder
shall be forever barred pursuant to Article VIII of the Plan from asserting that Claim against or Interest in the Debtors
or their property.

              6.   Undeliverable Distributions and Unclaimed Property.

         In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
shall be made unless and until the Disbursing Agent, as applicable, has determined the then current address of such
Holder, at which time such distribution shall be made to such Holder without interest; provided that such distributions
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six (6) months
from the date the distribution is made. After such date, all unclaimed property or interests in property shall revert
(notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property Laws to the contrary) to



                                                           29
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 34 of 50



the Debtors or the Disbursing Agent, as applicable, automatically and without need for a further order by the
Bankruptcy Court and the Claim or Interest of any holder to such property or interest in property shall be released,
settled, compromised, and forever barred.

             7.   Manner of Payment Pursuant to the Plan.

        Any payment in Cash to be made pursuant to the Plan shall be made at the election of the Disbursing Agent,
by check, Automated Clearing House, credit card, or wire transfer, or as otherwise provided in the applicable
agreements, at the sole and exclusive discretion of the Disbursing Agent.

D.       Compliance with Tax Requirements/Allocations.

         In connection with the Plan, to the extent applicable, the Debtors shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all distributions pursuant to the Plan shall be
subject to such withholding and reporting requirements. Notwithstanding any provision in the Plan to the contrary,
the Disbursing Agent shall be authorized to take all actions necessary or appropriate to comply with such withholding
and reporting requirements, including liquidating a portion of the distribution to be made under the Plan to generate
sufficient funds to pay applicable withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms they believe are reasonable and
appropriate. The Debtors reserve the right to allocate all distributions made under the Plan in compliance with
applicable wage garnishments, alimony, child support, and other spousal awards, liens, and encumbrances. All
Persons holding Claims or Interests shall be required to provide any information necessary to effect information
reporting and the withholding of such taxes. Notwithstanding any other provision of the Plan to the contrary, each
Holder of an Allowed Claim or Allowed Interest shall have the sole and exclusive responsibility for the satisfaction
and payment of any tax obligations imposed by any Governmental Unit, including income, withholding, and other tax
obligations, on account of such distribution.

E.       Allocation of Plan Distributions Between Principal and Interest.

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
the Claims, to any portion of such Claims for accrued but unpaid interest as Allowed therein.

F.       Setoffs and Recoupment.

          Except as otherwise expressly provided herein, the Debtors may, but shall not be required to, setoff against
or recoup from any Claims of any nature whatsoever that the Debtors may have against the claimant, but neither the
failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by the Debtors of any
such Claim it may have against the Holder of such Claim. Notwithstanding anything to the contrary in the Plan,
nothing in the Plan or the Plan Supplement shall discharge, release, impair, or otherwise preclude any valid right of
setoff or recoupment of the Debtors’ customers under applicable Law or an applicable contract that is assigned to the
Purchaser, which valid right of setoff or recoupment shall continue against the Purchaser following the Effective Date.

G.       Claims Paid or Payable by Third Parties.

             1.   Claims Paid by Third Parties.

          The Debtors shall reduce in full a Claim, and such Claim shall be disallowed without a Claims objection
having to be Filed and without any further notice to or action, order, or approval of the Bankruptcy Court, to the extent
that the Holder of such Claim receives payment in full on account of such Claim from a party that is not a Debtor.
Subject to the last sentence of this paragraph, to the extent a Holder of a Claim receives a distribution on account of
such Claim and receives payment from a party that is not a Debtor on account of such Claim, such Holder shall, within
fourteen (14) days of receipt thereof, repay or return the distribution to the Debtors to the extent the Holder’s total
recovery on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of
the date of any such distribution under the Plan. The failure of such Holder to timely repay or return such distribution



                                                           30
                Case 20-11177-KBO                Doc 547         Filed 08/25/20         Page 35 of 50



shall result in the Holder owing the Debtors annualized interest at the Federal Judgment Rate on such amount owed
for each Business Day after the 14-day grace period specified above until the amount is repaid.

              2.   Claims Payable by Insurance, Third Parties.

         No distributions under the Plan shall be made on account of a Claim that is payable pursuant to one of the
Debtors’ insurance policies, including the D&O Policies, other non-Debtor payment agreements, or collateral held by
a third party, until the Holder of such Claim has exhausted all remedies with respect to such insurance policy, other
non-Debtor payment agreement, or collateral, as applicable. To the extent that one or more of the Debtors’ insurers
or non-Debtor-payors pays or satisfies in full or in part a Claim (if and to the extent finally adjudicated by a court of
competent jurisdiction or otherwise settled), or such collateral or proceeds from such collateral is used to satisfy such
Claim, then immediately upon such payment, the applicable portion of such Claim shall be expunged without a Claim
objection having to be Filed and without any further notice to or action, order, or approval of the Bankruptcy Court.

              3.   Applicability of Insurance Policies.

         Notwithstanding anything to the contrary in this Plan or Confirmation Order, Confirmation and
Consummation of the Plan shall not limit or affect the rights of any third-party beneficiary or other covered party of
any of the Debtor’s insurance policies with respect to such policies (including the D&O Policies), nor shall anything
contained herein (a) constitute or be deemed a waiver by such insurers of any rights or defenses, including coverage
defenses, held by such insurers under any insurance policy, applicable law, equity, or otherwise, or (b) establish,
determine, or otherwise imply any liability or obligation, including any coverage obligation, of any insurer.

H.       Indefeasible Distributions.

         Any and all distributions made under the Plan shall be indefeasible and not subject to clawback.

                                            ARTICLE VII
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Allowance of Claims and Interests.

         On and after the Effective Date, the Debtors shall have and shall retain any and all rights and defenses that
the Debtors had with respect to any Claim or Interest immediately before the Effective Date, and, with respect to any
Claims or Interests that constitute Assumed Liabilities, the Purchaser shall have and retain any and all rights, defenses,
and other Transferred Causes of Action that the Debtors had with respect to such Claims or Interests immediately
before the Effective Date. Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases
before the Effective Date (including the Confirmation Order), no Claim or Interest shall become an Allowed Claim or
Allowed Interest unless and until such Claim or Interest is deemed Allowed under the Plan or the Bankruptcy Code
or the Bankruptcy Court has entered a Final Order, including the Confirmation Order (when it becomes a Final Order),
in the Chapter 11 Cases allowing such Claim or Interest.

         Any Claim that has been or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and
for which no Proof of Claim is or has been timely Filed, or that is not or has not been Allowed by a Final Order, is not
considered Allowed and shall be expunged without further action by the Debtors and without further notice to any
party or action, approval, or order of the Bankruptcy Court.

B.       Claims and Interests Administration Responsibilities.

         Except as otherwise specifically provided in the Plan and notwithstanding any requirements that may be
imposed pursuant to Bankruptcy Rule 9019, on and after the Effective Date, the Debtors, by order of the Bankruptcy
Court, shall have the sole authority with regard to all Claims and Interests: (i) to File, withdraw, or litigate to judgment
objections to Claims and Interests; (ii) to settle or compromise any Disputed Claim or Disputed Interest without any
further notice to or action, order, or approval by the Bankruptcy Court; and (iii) to administer and adjust the Claims



                                                            31
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 36 of 50



Register to reflect any such settlements or compromises without any further notice to or action, order, or approval by
the Bankruptcy Court.

C.       Estimation of Claims and Interests.

          As of the Effective Date, the Debtors or the Plan Administrator, as applicable, may (but are not required to),
at any time, request that the Bankruptcy Court estimate any Claim or Interest pursuant to applicable law, including
pursuant to section 502(c) of the Bankruptcy Code and/or Bankruptcy Rule 3012, for any reason, regardless of whether
any party previously has objected to such Claim or Interest or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during
the litigation of any objection to any Claim or Interest or during the pendency of any appeal relating to such objection.
Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged from the Claims Register, but
that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated at zero
dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any
Claim or Interest, that estimated amount shall constitute a maximum limitation on such Claim or Interest for all
purposes under the Plan (including for purposes of distributions) and may be used as evidence in any supplemental
proceedings, and the Plan Administrator may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim or Interest. Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any
Holder of a Claim or Interest that has been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise
be entitled to seek reconsideration of such estimation unless such Holder has Filed a motion requesting the right to
seek such reconsideration on or before seven (7) days after the date on which such Claim or Interest is estimated.
Each of the foregoing Claims or Interests and objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims or Interests may be estimated and subsequently compromised, settled, withdrawn,
or resolved by any mechanism approved by the Bankruptcy Court.

D.       Adjustment to Claims or Interests without Objection.

         Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been amended or
superseded, may be adjusted or expunged on the Claims Register by the Debtors, without an objection having to be
Filed and without any further notice to or action, order, or approval of the Bankruptcy Court. The Debtors shall
provide any Holder of such a Claim or Interest with fourteen (14) days’ notice prior to the Claim or Interest being
adjusted or expunged from the Claims Register as the result as the result of a Claim or Interest being paid, satisfied,
amended or superseded.

E.       Disallowance of Claims.

          Other than with respect to Claims Allowed under the Plan, no Claim of any Entity from which property is
recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable
under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be deemed Allowed,
unless and until such entity or transferee has paid the amount, or turned over any such property, for which
such entity or transferee is liable under sections 522(i), 542, 543, 550, or 553 of the Bankruptcy Code, and Holders of
such Claims may not receive any distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Bankruptcy Court order with respect thereto has been entered and all sums
due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors. All Proofs of Claim Filed on
account of an indemnification obligation to a director, officer, or employee shall automatically be deemed satisfied
and expunged from the Claims Register as of the Effective Date to the extent such indemnification obligation is
assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice to or action,
order, or approval of the Bankruptcy Court.

F.       Amendments to Claims.

          On or after the Effective Date, except as provided in the Plan or the Confirmation Order, a Claim or Interest
may not be Filed or amended without the prior authorization of the Debtors and any such new or amended Claim or
Interest Filed shall automatically be deemed disallowed in full and expunged without any further action; provided that
a Claim may be Filed after the Effective Date if the Bankruptcy Court enters an order permitting such late filing.



                                                           32
               Case 20-11177-KBO                Doc 547          Filed 08/25/20        Page 37 of 50



G.       No Distributions Pending Allowance.

         If an objection to a Claim or Interest or any portion thereof is Filed as set forth in Article VII of the Plan, or
if such Claim or Interest is scheduled as Disputed, no payment or distribution provided under the Plan shall be made
on account of such Claim or Interest or any portion thereof unless and until such Disputed Claim or Disputed Interest
becomes an Allowed Claim or Allowed Interest.

H.       Distributions After Allowance.

          To the extent that a Disputed Claim or Disputed Interest ultimately becomes an Allowed Claim or Allowed
Interest, distributions, if any, shall be made to the Holder of such Allowed Claim or Allowed Interest in accordance
with the provisions of the Plan. As soon as practicable after the date that the order or judgment of the Bankruptcy
Court allowing any Disputed Claim or Disputed Interest becomes a Final Order, the Disbursing Agent shall provide
to the Holder of such Claim or Interest the distribution, if any, to which such Holder is entitled under the Plan as of
the Effective Date, less any previous distribution, if any, that was made on account of the undisputed portion of such
Claim or Interest, without any interest, dividends, or accruals to be paid on account of such Claim or Interest unless
required under applicable bankruptcy Law or as otherwise provided in Article III.B of the Plan.

I.       Single Satisfaction of Claims.

         Holders of Allowed Claims may assert such Claims against the Debtor(s) obligated with respect to such
Claims, and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
the applicable Debtor(s) based upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in no
case shall the aggregate value of all property received or retained under the Plan on account of any Allowed Claim
exceed 100 percent of the underlying Allowed Claim plus applicable interest, if any.

                                       ARTICLE VIII
                 SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Settlement, Compromise, and Release of Claims and Interests.

          Pursuant to section 1123 of the Bankruptcy Code and in consideration for the distributions and other benefits
provided pursuant to the Plan, the provisions of the Plan shall constitute a good-faith compromise and settlement of
all Claims, Interests, and controversies relating to the contractual, legal, and subordination rights that a Holder of a
Claim or Interest may have with respect to any Allowed Claim or Interest, or any distribution to be made on account
of such Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise or settlement of all such Claims, Interests, and controversies, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their Estates, and Holders
of Claims and Interests and is fair, equitable, and reasonable. In accordance with the provisions of the Plan, pursuant
to Bankruptcy Rule 9019, without any further notice to or action, order, or approval of the Bankruptcy Court, after the
Effective Date, the Plan Administrator may compromise and settle Claims against, and Interests in, the Debtors and
their Estates and Causes of Action against other Entities.

B.       Satisfaction of Claims and Termination of Interests.

          Except as otherwise specifically provided in the Plan or in a contract, instrument, or other agreement or
document executed pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be
in complete satisfaction and release, effective as of the Effective Date, of Claims (including any Intercompany Claims
resolved or compromised after the Effective Date by the Plan Administrator), Interests, and Causes of Action of any
nature whatsoever, including any interest accrued on Claims or Interests from and after the Petition Date, whether
known or unknown, against, liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any
of their assets or properties, regardless of whether any property shall have been distributed or retained pursuant to the
Plan on account of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before
the Effective Date, any contingent or non-contingent liability on account of representations or warranties issued on or
before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy



                                                            33
               Case 20-11177-KBO               Doc 547         Filed 08/25/20       Page 38 of 50



Code, in each case whether or not: (i) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant
to section 501 of the Bankruptcy Code; (ii) a Claim or Interest based upon such debt, right, or Interest is Allowed
pursuant to section 502 of the Bankruptcy Code; or (iii) the Holder of such a Claim or Interest has voted to accept the
Plan. Any default or “event of default” by the Debtors or their Affiliates with respect to any Claim or Interest that
existed immediately before or on account of the filing of the Chapter 11 Cases shall be deemed cured (and no longer
continuing) as of the Effective Date with respect to a Claim that is Unimpaired by the Plan.

C.       Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order),
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

D.       Release of Liens.

         Except as otherwise specifically provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date and concurrently with the
applicable distributions made pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other
security interests against any property of the Estates shall be fully released, settled, and compromised, and all
of the right, title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other security
interests shall revert to the Debtors and their successors and assigns without any further approval or order of
the Bankruptcy Court and without any action or Filing being required to be made by the Debtors. In addition,
the Term Loan Agent and the DIP Agent shall be authorized to execute and deliver all documents reasonably
requested by the Debtors or the Plan Administrator to evidence the release of such mortgages, deeds of trust,
Liens, pledges, and other security interests and shall authorize the Debtors to file UCC-3 termination
statements (to the extent applicable) with respect thereto.

E.       Releases by the Debtors.

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on and after
the Effective Date, each Released Party is deemed released and discharged by the Debtors, their Estates, the
Plan Administrator, and the Acquired Entities from any and all Causes of Action, including any derivative
claims asserted on behalf of the Debtors, that the Debtors, or their Estates, or the Plan Administrator, or the
Acquired Entities would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Interest in a Debtor, or that any Holder of any
Claim or Interest could have asserted on behalf of the Debtors or other Entity, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Debtors’ capital structure, the assertion or
enforcement of rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions between or among a Debtor and another Debtor, the Standstill Agreement, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the Restructuring
Support Agreement, the DIP Loan Documents, the Disclosure Statement, the Plan, the Sale Transaction, or
any Restructuring Transaction, contract, instrument, release, or other agreement or document (including
providing any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Chapter 11 Cases, the DIP Loan
Documents, the Sale Transaction Documentation, the Sale Transaction, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of securities pursuant to the Plan, or the distribution of property under
the Plan or any other related agreement, or upon the business or contractual arrangements between and Debtor
and any Released Party, and any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date relating to any of the foregoing, other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that constitutes willful misconduct, fraud



                                                          34
              Case 20-11177-KBO              Doc 547         Filed 08/25/20      Page 39 of 50



or gross negligence. Notwithstanding the inclusion of any Released Parties as a potential party to any
Transferred Causes of Action or Retained Causes of Action, such parties shall remain Released Parties.

         Notwithstanding anything to the contrary in the foregoing or any other provision of the Plan, the
releases contained in the Plan do not (i) release any post-Effective Date obligations of any party or Entity under
the Plan, any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan, (ii) affect the rights of Holders of Allowed Claims and
Interests to receive distributions under the Plan, or (iii) release any Claims or Causes of Action against any
non-Released Party.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the releases
herein, which includes by reference each of the related provisions and definitions contained herein, and further,
shall constitute the Bankruptcy Court’s finding that the releases herein are: (i) in exchange for the good and
valuable consideration provided by the Released Parties; (ii) a good faith settlement and compromise of the
claims released by the releases herein; (iii) in the best interests of the Debtors and all Holders of Claims and
Interests; (iv) fair, equitable and reasonable; (v) given and made after reasonable investigation by the Debtors
and after notice and opportunity for hearing; and (vi) a bar to any of the Debtors asserting any claim released
by the releases herein against any of the Released Parties.

F.      Releases by Holders of Claims and Interests.

         As of the Effective Date, except as otherwise provided herein, each Releasing Party is deemed to have
released and discharged each Debtor and Released Party from any and all Causes of Action, whether known
or unknown, including any derivative claims asserted on behalf of the Debtors, that such Entity would have
been legally entitled to assert (whether individually or collectively), based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions between or among a Debtor and another Debtor, the Standstill Agreement, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the Restructuring
Support Agreement, the DIP Loan Documents, the Disclosure Statement, the Plan, the Sale Transaction, or
any Restructuring Transaction, contract, instrument, release, or other agreement or document (including
providing any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document, or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, or the Plan, the Chapter 11 Cases, the DIP Loan
Documents, the Sale Transaction, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the administration and implementation of the Plan, including the issuance or distribution
of securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
or upon the business or contractual arrangements between any Debtor and any Released Party, and any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date relating to any of the foregoing, other than claims or liabilities arising out of or relating to any
act or omission of a Released Party that constitutes willful misconduct, fraud or gross negligence.

         Notwithstanding anything to the contrary in the foregoing or any other provision of the Plan, the
releases contained in the Plan do not (i) release any post-Effective Date obligations of any party or Entity under
the Plan, any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan, (ii) affect the rights of Holders of Allowed Claims and
Interests to receive distributions under the Plan, or (iii) release any Claims or Causes of Action against any
non-Released Party.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the releases of
Holders of Claims and Interests, which includes by reference each of the related provisions and definitions
contained herein, and further, shall constitute the Bankruptcy Court’s finding that the release herein is: (i) in
exchange for the good and valuable consideration provided by the Released Parties; (ii) a good faith settlement
and compromise of the claims released by the Releasing Parties; (iii) in the best interests of the Debtors and all
Holders of Claims and Interests; (iv) fair, equitable and reasonable; (v) given and made after notice and



                                                        35
               Case 20-11177-KBO              Doc 547         Filed 08/25/20       Page 40 of 50



opportunity for hearing; and (vi) a bar to any of the Releasing Parties asserting any Claim released by the
release herein against any of the Released Parties.

G.       Exculpation.

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and
each Exculpated Party is released and exculpated from any Cause of Action for any claim related to any act or
omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the Plan, the DIP Loan Documents, the Sale Transaction, or any
Restructuring Transaction, contract, instrument, release or other agreement or document (including providing
any legal opinion requested by any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with the Restructuring Support
Agreement, the DIP Loan Documents, the Disclosure Statement or the Plan, the Sale Transaction, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, except for claims related to any act or omission that
constitutes willful misconduct, actual fraud, or gross negligence, but in all respects such Entities shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant to the
Plan. The Exculpated Parties have, and upon Consummation of the Plan shall be deemed to have, participated
in good faith and in compliance with the applicable Laws with regard to the solicitation of votes and distribution
of consideration pursuant to the Plan and, therefore, are not, and on account of such distributions shall not be,
liable at any time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Plan or such distributions made pursuant to the Plan. Notwithstanding
anything to the contrary herein, nothing in this Article VIII.G shall release or exculpate any Exculpated Party
for any act or omission arising before the Petition Date or after the Effective Date.

H.       Injunction.

         Except as otherwise expressly provided in the Plan or for distributions required to be paid or delivered
pursuant to the Plan or the Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released pursuant to the Plan or are subject to Exculpation pursuant to the Plan, are
permanently enjoined, from and after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Released Parties, or the Exculpated Parties (to the extent of the Exculpation
provided pursuant to the Plan with respect to the Exculpated Parties): (i) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests; (ii) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (iii) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the Estates of such Entities on account of or in connection with or with
respect to any such Claims or Interests; (iv) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests unless such Entity has timely asserted such
setoff right in a document Filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a Claim or Interest or otherwise that such Entity asserts, has, or intends to
preserve any right of setoff pursuant to applicable Law or otherwise; and (v) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests released or settled pursuant to the Plan. Notwithstanding anything to the contrary in
the Plan, the Plan Supplement, or the Confirmation Order, the automatic stay pursuant to section 362 of the
Bankruptcy Code shall remain in full force and effect with respect to the Debtors until the closing of these
Chapter 11 Cases.




                                                         36
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 41 of 50



I.       Protection Against Discriminatory Treatment.

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Debtors or Acquired Entities or deny,
revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a
grant to, discriminate with respect to such a grant against, the Debtors, the Acquired Entities, or another Entity with
whom the Debtors or Acquired Entities have been associated, solely because the Debtors have been debtors under
chapter 11 of the Bankruptcy Code may have been insolvent before the commencement of the Chapter 11 Cases (or
during the Chapter 11 Cases), or have not paid a debt that is dischargeable in the Chapter 11 Cases.

J.       Recoupment.

         In no event shall any Holder of Claims or Interests be entitled to recoup any Claim against any claim, right,
or Cause of Action of the Debtors, unless such Holder actually has performed such recoupment and provided notice
thereof in writing to the Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of
Claim or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

K.       Subordination Rights.

         Any distributions under the Plan to Holders shall be received and retained free from any obligations to hold
or transfer the same to any other Holder and shall not be subject to levy, garnishment, attachment, or other legal
process by any Holder by reason of claimed contractual subordination rights. Any such subordination rights shall be
waived, and the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting
to enforce any contractual, legal, or equitable subordination rights to property distributed under the Plan, in each case
other than as provided in the Plan.

L.       Reimbursement or Contribution.

           If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of
allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of
the Bankruptcy Code, unless before the Confirmation Date: (i) such Claim has been adjudicated as non-contingent;
or (ii) the relevant Holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
Order has been entered before the Confirmation Date determining such Claim as no longer contingent.

                                     ARTICLE IX
            CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

A.       Conditions Precedent to Confirmation.

        It shall be a condition to Confirmation of the Plan that the following conditions shall have been satisfied or
waived pursuant to the provisions of the Plan: (i) the Bankruptcy Court shall have entered the Disclosure Statement
Order and the Confirmation Order and (ii) the Sale Transaction Documentation shall not have been terminated in
accordance with its terms.

B.       Conditions Precedent to the Effective Date.

         It shall be a condition to Consummation that the following conditions shall have been satisfied or waived
pursuant to the provisions of the Plan:

         1.       the Bankruptcy Court shall have approved the Disclosure Statement as containing adequate
information with respect to the Plan within the meaning of section 1125 of the Bankruptcy Code;




                                                           37
               Case 20-11177-KBO                Doc 547          Filed 08/25/20       Page 42 of 50



         2.       the Bankruptcy Court shall have entered the Confirmation Order, in form and substance acceptable
to the Debtors and the Required Consenting Term Loan Lenders, and which shall have become a Final Order that has
not been stayed or modified or vacated and shall:

              (a)       authorize the Debtors to take all actions necessary to enter into, implement, and consummate
                        the contracts, instruments, releases, leases, and other agreements or documents created in
                        connection with the Plan;

              (b)       decree that the provisions of the Confirmation Order and the Plan are nonseverable and
                        mutually dependent;

              (c)       authorize the implementation of the Plan in accordance with its terms; and

              (d)       provide that, pursuant to section 1146 of the Bankruptcy Code, the assignment or surrender of
                        any lease or sublease, and the delivery of any deed or other instrument or transfer order, in
                        furtherance of, or in connection with the Plan, including any deeds, bills of sale, or assignments
                        executed in connection with any disposition or transfer of assets contemplated under the Plan,
                        shall not be subject to any stamp, real estate transfer, mortgage recording, or other similar tax;

         3.         the Bankruptcy Court shall have entered the Sale Order;

      4.        the occurrence of the Closing (as such term is defined and described in the Sale Transaction
Documentation);

         5.       there shall not be in effect any (a) order, opinion, ruling, or other decision entered by any court or
other governmental unit or (b) U.S. or other applicable law staying, restraining, enjoining, prohibiting, or otherwise
making illegal the implementation of any of the transactions contemplated by the Plan;

          6.       all governmental and material third party approvals and consents, including Bankruptcy Court
approval, that are necessary to implement the Restructuring Transactions shall have been obtained, not be subject to
unfulfilled conditions, and be in full force and effect, and all applicable waiting periods (including all applicable
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) shall have expired
without any action being taken or threatened by any competent authority that would restrain, prevent, or otherwise
impose materially adverse conditions on such transactions;

         7.         the Final DIP Order shall have been entered by the Bankruptcy Court, and shall have become a Final
Order;

          8.      the Debtors shall not be in default under the Final DIP Order (or, to the extent that the Debtors are
in default on the proposed Effective Date, such default shall have been waived by the DIP Lenders or cured by the
Debtors in a manner consistent with the Final DIP Order) and the DIP Facility shall remain in full force and effect and
shall not have been terminated, and the parties thereto shall otherwise be in compliance therewith;

         9.        the Restructuring Support Agreement shall not have terminated as to all parties thereto and shall
remain in full force and effect and the Debtors and other parties then party thereto shall be in compliance therewith;

        10.      the Debtors shall have implemented the Restructuring Transactions, and all transactions
contemplated by the Restructuring Support Agreement, in a manner consistent in all respects with the Restructuring
Support Agreement and the Plan;

         11.     each document or agreement constituting the Definitive Documents (as defined in the Restructuring
Support Agreement) shall have been execute and/or effectuated and shall be in form and substance consistent with the
Restructuring Support Agreement, including, without limitation, any consent rights included therein;




                                                            38
               Case 20-11177-KBO                Doc 547         Filed 08/25/20        Page 43 of 50



       12.     the Debtors shall have paid or reimbursed all fees and out-of-pocket expenses of the Consenting
Term Loan Lenders (as applicable), including the fees and expenses of the Ad Hoc Group Professionals;

          13.      with respect to all actions, documents and agreements necessary to implement the Plan:
(a) all conditions precedent to such documents and agreements (other than any conditions precedent related to the
occurrence of the Effective Date) shall have been satisfied or waived pursuant to the terms of such documents or
agreements; (b) such documents and agreements shall have been tendered for delivery to the required parties and been
approved by any required parties and, to the extent required, filed with and approved by any applicable Governmental
Units in accordance with applicable laws; and (c) such documents and agreements shall have been effected or
executed, and in each case all such actions, documents and agreements shall be consistent with the Restructuring
Support Agreement, including, without limitation, any consent rights included therein;

        14.      all material authorizations, consents, regulatory approvals, rulings, or documents that are necessary
to implement and effectuate the Plan and the transactions contemplated herein shall have been obtained;

        15.     the establishment of a Professional Fee Escrow Account funded in the amount of estimated accrued
but unpaid Professional fees incurred by the legal counsel and other advisors to the Debtors and any statutory
committees during the Chapter 11 Cases; and

        16.      the Wind-Down Amount has been funded in accordance with, and as limited by, the terms of the
Sale Transaction Documentation and the Restructuring Support Agreement.

         On the Effective Date, the Plan shall be deemed substantially consummated under sections 1101 and 1127(b)
of the Bankruptcy Code.

C.       Waiver of Conditions.

        The conditions to Consummation set forth in Article IX.B may be waived by the Debtors with the consent of
the Required Consenting Term Loan Lenders and, as applicable, the DIP Lenders, at any time, without any notice to
any other parties in interest and without any further notice to or action, order, or approval of the Bankruptcy Court,
and without any formal action other than a proceeding to confirm the Plan or consummate the Plan.

D.       Substantial Consummation.

        “Substantial Consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy Code, shall be
deemed to occur on the Effective Date.

E.       Effect of Non-Occurrence of Conditions to the Effective Date.

          If the Effective Date does not occur, the Plan shall be null and void in all respects, and nothing contained in
the Plan or the Disclosure Statement shall: (i) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (ii) prejudice in any manner the rights of the Debtors, the Debtors’ Estates, any Holders, or
any other Entity; or (iii) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, the Debtors’
Estates, any Holders, or any other Entity in any respect.

                                        ARTICLE X
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments.

          Subject to the Restructuring Support Agreement and the limitations contained in the Plan, the Debtors,
reserve the right to modify the Plan as to material terms and seek Confirmation consistent with the Bankruptcy Code
and, as appropriate, not resolicit votes on such modified Plan. Subject to the Restructuring Support Agreement and
certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and
those restrictions on modifications set forth in the Plan, the Debtors, expressly reserve their rights to alter, amend, or



                                                           39
               Case 20-11177-KBO               Doc 547         Filed 08/25/20        Page 44 of 50



modify materially the Plan with respect to the Debtors, one or more times, after Confirmation, and, to the extent
necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any
defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order,
in such matters as may be necessary to carry out the purposes and intent of the Plan and the Restructuring Support
Agreement. Any such modification or supplement shall be considered a modification of the Plan and shall be made
in accordance with Article X. Notwithstanding anything to the contrary herein, the Debtors shall not amend or modify
the Plan in a manner inconsistent with the Restructuring Support Agreement or the consent rights (if any) set forth in
the DIP Loan Documents.

B.       Effect of Confirmation on Modifications.

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring after
the solicitation thereof and before the Confirmation Date are approved pursuant to section 1127(a) of the Bankruptcy
Code and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of the Plan.

          Subject to the terms of the Sale Transaction Documentation, the Debtors, with the consent of the Required
Consenting Term Loan Lenders, reserve the right to revoke or withdraw the Plan, including the right to revoke or
withdraw the Plan for any Debtor or all Debtors, prior to the Confirmation Date. If the Debtors revoke or withdraw
the Plan with respect to any Debtor, or if Confirmation or Consummation does not occur with respect to any Debtor,
then: (i) the Plan with respect to such Debtor shall be null and void in all respects; (ii) any settlement or compromise
embodied in the Plan with respect to such Debtor (including the fixing or limiting to an amount certain of any Claim
or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases
effected by the Plan with respect to such Debtor, and any document or agreement executed pursuant to the Plan with
respect to such Debtor, shall be deemed null and void; and (iii) nothing contained in the Plan with respect to such
Debtor shall: (a) constitute a waiver or release of any Claims or Interests; (b) prejudice in any manner the rights of
the Debtors, their Estates, or any other Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking
of any sort by the Debtors, the Debtors’ Estates, or any other Entity. For the avoidance of doubt, except as provided
in the Restructuring Support Agreement, nothing in the Plan shall be construed as requiring termination or avoidance
of the Restructuring Support Agreement upon non-occurrence of the Effective Date (subject, in all respects, to any
consent, termination, or other rights of the Consenting Term Loan Lenders under the Restructuring Support
Agreement) or as otherwise preventing the Restructuring Support Agreement from being effective in accordance with
its terms.

                                               ARTICLE XI
                                        RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over the Chapter 11 Cases and all matters,
arising out of, or related to, the Chapter 11 Cases and the Plan, including jurisdiction to:

         1.       Allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount,
or allowance of Claims or Interests;

         2.        Decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

          3.       Resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable in
any manner and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Claims related
to the rejection of an Executory Contract or Unexpired Lease, Cure Costs pursuant to section 365 of the Bankruptcy



                                                          40
               Case 20-11177-KBO               Doc 547         Filed 08/25/20        Page 45 of 50



Code, or any other matter related to such Executory Contract or Unexpired Lease; (b) any potential contractual
obligation under any Executory Contract or Unexpired Lease that is assumed and/or assigned; (c) the Debtors
amending, modifying, or supplementing, after the Effective Date, pursuant to Article V of the Plan, any Executory
Contracts or Unexpired Leases to the Assumed Contracts and Leases List or otherwise; and (d) any dispute regarding
whether a contract or lease is or was executory or expired;

         4.       Ensure that distributions to Holders of Allowed Claims and Allowed Interests are accomplished
pursuant to the provisions of the Plan;

        5.      Adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective
Date;

         6.       Adjudicate, decide, or resolve any and all matters related to Causes of Action;

         7.       Adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

       8.       Enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement;

        9.      Enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of
the Bankruptcy Code;

         10.   Resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
with the Plan;

        11.        Issue injunctions, enter and implement other orders, or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

         12.     Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the settlements,
compromises, releases, injunctions, exculpations, and other provisions contained in Article VIII of the Plan and enter
such orders as may be necessary or appropriate to implement or enforce such releases, injunctions, and other
provisions;

          13.       Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest for amounts
not timely repaid pursuant to Article VI.G;

         14.     Enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

        15.      Determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other agreement or
document created in connection with the Plan or the Disclosure Statement;

         16.      Adjudicate any and all disputes arising from or relating to distributions under the Plan or any
transactions contemplated therein;

         17.      Adjudicate any and all matters related to the enforcement of the Restructuring Support Agreement;

         18.      Consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;




                                                          41
               Case 20-11177-KBO               Doc 547         Filed 08/25/20       Page 46 of 50



         19.      Determine requests for the payment of Claims and Interests entitled to priority pursuant to
section 507 of the Bankruptcy Code;

        20.      Hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
instruments executed in connection with the Plan;

         21.      Hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

         22.      Hear and determine matters concerning section 1145 of the Bankruptcy Code;

         23.      Hear and determine all disputes involving the existence, nature, or scope of the Debtors’ release,
including any dispute relating to any liability arising out of the termination of employment or the termination of any
employee or retiree benefit program, regardless of whether such termination occurred before or after the Effective
Date;

         24.      Enforce all orders previously entered by the Bankruptcy Court;

         25.      Hear any other matter not inconsistent with the Bankruptcy Code; and

         26.      Enter an order concluding or closing the Chapter 11 Cases.

                                               ARTICLE XII
                                        MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect.

          Subject to Article VIII of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Effective Date, the Plan and the Plan Supplement shall be immediately effective
and enforceable and deemed binding upon the Debtors, any and all Holders of Claims or Interests (irrespective of
whether the Holders of such Claims or Interests accepted or rejected the Plan), all Entities that are parties to or are
subject to the settlements, compromises, releases, and injunction described in the Plan, each Entity acquiring property
under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.
All Claims and debts shall be as fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless of
whether any Holder of a Claim or debt has voted on the Plan.

B.       Additional Documents.

          On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and other
documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan
and the Restructuring Support Agreement. The Debtors, all Holders of Claims or Interests receiving distributions
pursuant to the Plan, and all other parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to effectuate the provisions and
intent of the Plan.

C.       Payment of Statutory Fees.

          All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors for each quarter (including any
fraction thereof) until the Chapter 11 Cases are converted, dismissed, or closed, whichever occurs first.

D.       Dissolution of Statutory Committees.

       On the Effective Date, any other statutory committee appointed in the Chapter 11 Cases shall dissolve and
members thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases.



                                                          42
               Case 20-11177-KBO                Doc 547         Filed 08/25/20        Page 47 of 50



         Following the Effective Date, the Committee shall remain in place with respect to the Debtors solely for the
limited purpose of addressing (i) all final fee applications for all Professionals, and (ii) the resolution of any appeals
of the Confirmation Order. Upon the dissolution of the Committee, the members of the Committee and their respective
professionals will cease to have any duty, obligation or role arising from or related to the Debtors’ Chapter 11 Cases
and shall be released and discharged from all rights and duties from or related to the Debtors’ Chapter 11 Cases. The
Debtors shall not be responsible for paying any fees or expenses incurred by the members of or advisors to any
statutory committee (including the Committee) after the Effective Date, except for those fees and expenses incurred
by such committee’s professionals in connection with the matters identified in clauses (i) and (ii) in the forgoing
sentence.

E.       Reservation of Rights.

         The Plan shall have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order.
Neither the Plan, any statement or provision contained in the Plan, nor any action taken or not taken by the Debtors
or any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the Plan Supplement
shall be or shall be deemed to be an admission or waiver of any rights of the Debtors or any Debtor with respect to
the Holders of Claims or Interests prior to the Effective Date.

F.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation Order
shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor, or assign, Affiliate,
officer, director, manager, trustee, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Service of Documents.

          Any pleading, notice, or other document required by the Plan to be served on or delivered to the Debtors
shall be served on:

                  If to the Debtors:

                  Akorn, Inc.
                  1925 W. Field Court, Suite 300
                  Lake Forest, Illinois 60045
                  Attention: Joseph Bonaccorsi
                  Email address: joe.bonaccorsi@akorn.com


                  with copies to:

                  Kirkland & Ellis LLP
                  300 North LaSalle Street
                  Chicago, Illinois 60654
                  Attention: Patrick J. Nash, Jr., P.C., Gregory F. Pesce, and Christopher M. Hayes
                  Email addresses: patrick.nash@kirkland.com
                                     gregory.pesce@kirkland.com
                                     christopher.hayes@kirkland.com

                  and

                  Kirkland & Ellis LLP
                  601 Lexington Avenue
                  New York, New York 10022




                                                           43
               Case 20-11177-KBO              Doc 547         Filed 08/25/20       Page 48 of 50



                  Attention: Nicole L. Greenblatt, P.C.
                  Email addresses: nicole.greenblatt@kirkland.com

                  If to the Committee:

                  Jenner & Block LLP
                  353 N. Clark Street
                  Chicago, IL 60654-3456
                  Attention: Catherine L. Steege, Landon S. Raiford, and William A. Williams
                  Email addresses: CSteege@jenner.com
                                   LRaiford@jenner.com
                                   WWilliams@jenner.com

                  If to the Consenting Term Loan Lenders:

                  To each Consenting Term Loan Lender at the addresses or e-mail addresses set forth in the
                  Consenting Term Loan Lender’s signature page to the Restructuring Support Agreement (or to the
                  signature page to a joinder or transfer agreement in the case of any Consenting Term Loan Lender
                  that becomes a party thereto after the Restructuring Support Agreement effective date).

                  With copies to:

                  Gibson, Dunn & Crutcher LLP
                  200 Park Avenue
                  New York, New York 10166
                  Attention: Scott J. Greenberg and Steven A. Domanowski
                  Email addresses: sgreenberg@gibsondunn.com
                                     sdomanowski@gibsondunn.com

                  and

                  Young Conaway Stargatt & Taylor, LLP
                  Rodney Square
                  1000 North King Street
                  Wilmington, Delaware 19801
                  Attention: Robert S. Brady
                  Email addresses: rbrady@ycst.com

         After the Effective Date, the Debtors shall have authority to send a notice to Entities that to continue to
receive documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive documents
pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit the list of Entities
receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

H.       Enforcement of Confirmation Order.

         On and after the Effective Date, the Debtors and the Plan Administrator, as applicable, shall be entitled to
enforce the terms of the Confirmation Order and the Plan (which shall include, for the avoidance of doubt, the Plan
Supplement).

I.       Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the



                                                         44
               Case 20-11177-KBO               Doc 547          Filed 08/25/20       Page 49 of 50



Confirmation Order (including the injunction set forth in Article VIII.H shall remain in full force and effect in
accordance with their terms).

J.       Compensation and Benefits Programs.

         On the Effective Date or as soon as reasonably practicable thereafter, the Debtors shall pay all compensation
and benefit obligations under any present compensation, benefit, or incentive programs, including any programs
approved pursuant to an Order of the Bankruptcy Court, other than any compensation, benefit, and incentive
obligations assumed by the Purchaser pursuant to the Sale Transaction Documentation.

K.       Entire Agreement.

         Except as otherwise indicated, and without limiting the effectiveness of the Restructuring Support
Agreement, the Plan, the Confirmation Order, and the Plan Supplement supersede all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

L.       Exhibits.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
and documents from the Debtors’ restructuring website www.kccllc.net/akorn or the Bankruptcy Court’s website at
www.deb.uscourts.gov.

M.       Certain Consent Rights.

          Notwithstanding anything in the Plan to the contrary, any and all consent rights of (x) the Required
Consenting Term Loan Lenders and the DIP Lenders set forth in the Restructuring Support Agreement, (y) the DIP
Agent and the DIP Lenders set forth in the DIP Loan Documents (if any), and (z) the Debtors with respect to the form
and substance of the Plan and the Plan Supplement are fully enforceable as if stated in full herein until such time as
the Restructuring Support Agreement is terminated in accordance with its terms. In case of a conflict between the
consent rights of the Required Consenting Term Loan Lenders, the DIP Agent, the DIP Lenders, or the Debtors that
are set forth in the Restructuring Support Agreement or the DIP Loan Documents (if any) with those parties’ consent
rights that are set forth in the Plan or the Plan Supplement, the consent rights in the Restructuring Support Agreement
or the DIP Loan Documents (if any) (as applicable) shall control.

N.       Nonseverability of Plan Provisions.

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall not alter or interpret such term or provision to make it valid or
enforceable, provided that at the request of the Debtors, the Bankruptcy Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or unenforceable, and such terms or provision shall
then be applicable as altered or interpreted, provided, further, that any such alteration or interpretation shall be
acceptable to the Debtors. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(i) valid and enforceable pursuant to its terms; (ii) integral to the Plan and may not be deleted or modified without the
consent of the Debtors, the Required Consenting Term Loan Lenders, the DIP Lenders, and the DIP Agent (to the
extent of its consent right set forth in the DIP Loan Documents (if any)); and (iii) nonseverable and mutually
dependent.




                                                           45
               Case 20-11177-KBO               Doc 547          Filed 08/25/20        Page 50 of 50



O.       Votes Solicited in Good Faith.

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
Debtors and each of their respective Affiliates, agents, representatives, members, principals, shareholders, officers,
directors, employees, advisors, and attorneys will be deemed to have participated in good faith and in compliance with
the Bankruptcy Code, and, therefore, neither any of such parties or individuals will have any liability for the violation
of any applicable law, rule, or regulation governing the solicitation of votes on the Plan.

P.       Waiver.

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
Secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, the Restructuring Support Agreement, or
papers Filed with the Bankruptcy Court before the Confirmation Date.

Respectfully submitted,

 Dated: August 25, 2020                          Akorn, Inc.
                                                 on behalf of itself and all other Debtors

                                                 /s/ Joseph Bonaccorsi
                                                 Name:         Joseph Bonaccorsi
                                                 Title:        Executive Vice President and General Counsel
                                                 Company:      Akorn, Inc.




                                                           46
